EXHIBIT 10.1

 

 

 

LOGO [g508587g0201092334934.jpg]

CREDIT AGREEMENT

dated as of

January 30, 2018

among

STEPAN COMPANY

as Company

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Classification of Loans and Borrowings

     25  

SECTION 1.03 Terms Generally

     26  

SECTION 1.04 Accounting Terms; GAAP

     26  

SECTION 1.05 Status of Obligations

     27  

ARTICLE II The Credits

     27  

SECTION 2.01 Commitments

     27  

SECTION 2.02 Loans and Borrowings

     27  

SECTION 2.03 Requests for Revolving Borrowings

     28  

SECTION 2.04 Determination of Dollar Amounts

     29  

SECTION 2.05 Swingline Loans

     29  

SECTION 2.06 Letters of Credit

     30  

SECTION 2.07 Funding of Borrowings

     35  

SECTION 2.08 Interest Elections

     35  

SECTION 2.09 Termination and Reduction of Commitments

     37  

SECTION 2.10 Repayment of Loans; Evidence of Debt

     37  

SECTION 2.11 Prepayment of Loans

     38  

SECTION 2.12 Fees

     39  

SECTION 2.13 Interest

     39  

SECTION 2.14 Alternate Rate of Interest

     40  

SECTION 2.15 Increased Costs

     42  

SECTION 2.16 Break Funding Payments

     43  

SECTION 2.17 Taxes

     44  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     47  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     49  

SECTION 2.20 Expansion Option

     50  

SECTION 2.21 Judgment Currency

     51  

SECTION 2.22 Defaulting Lenders

     51  

SECTION 2.23 Designation of Foreign Subsidiary Borrowers

     53  

ARTICLE III Representations and Warranties

     53  

SECTION 3.01 Existence and Standing

     53  

SECTION 3.02 Authorization and Validity

     53  

SECTION 3.03 No Conflict; Government Consent

     54  

SECTION 3.04 Financial Statements

     54  

SECTION 3.05 Material Adverse Change

     54  

SECTION 3.06 Taxes

     54  

SECTION 3.07 Litigation

     54  

SECTION 3.08 Subsidiaries

     54  

SECTION 3.09 ERISA

     55  

SECTION 3.10 Accuracy of Information

     55  

SECTION 3.11 Regulation U

     55  

SECTION 3.12 Material Agreements

     55  

SECTION 3.13 Subordinated Debt

     55  



--------------------------------------------------------------------------------

SECTION 3.14 Compliance with Environmental Laws

     55  

SECTION 3.15 Compliance With Laws

     55  

SECTION 3.16 Ownership of Properties

     56  

SECTION 3.17 Plan Assets; Prohibited Transactions

     56  

SECTION 3.18 Investment Company Act

     56  

SECTION 3.19 Solvency

     56  

SECTION 3.20 Anti-Corruption Laws and Sanctions

     56  

SECTION 3.21 EEA Financial Institutions

     56  

ARTICLE IV Conditions

     56  

SECTION 4.01 Effective Date

     56  

SECTION 4.02 Each Credit Event

     58  

SECTION 4.03 Designation of a Foreign Subsidiary Borrower

     58  

ARTICLE V Affirmative Covenants

     59  

SECTION 5.01 Financial Reporting

     59  

SECTION 5.02 Use of Proceeds

     60  

SECTION 5.03 Notice of Material Events

     61  

SECTION 5.04 Conduct of Business

     61  

SECTION 5.05 Taxes

     61  

SECTION 5.06 Insurance

     61  

SECTION 5.07 Compliance with Laws

     61  

SECTION 5.08 Maintenance of Properties

     61  

SECTION 5.09 Books and Records; Inspection

     61  

SECTION 5.10 Addition of Subsidiary Guarantors

     62  

SECTION 5.11 Incorporation of Financial Covenants from Material Debt Agreements

     62  

ARTICLE VI Negative Covenants

     62  

SECTION 6.01 Dividends and Other Restricted Payments

     63  

SECTION 6.02 Indebtedness; Certain Limitations on Subsidiaries

     63  

SECTION 6.03 Mergers and Consolidations

     65  

SECTION 6.04 Sale of Assets

     65  

SECTION 6.05 Sale and Leaseback

     65  

SECTION 6.06 Investments

     66  

SECTION 6.07 Guaranties

     67  

SECTION 6.08 Liens

     67  

SECTION 6.09 Purchase of Stocks

     69  

SECTION 6.10 Limitations on Dispositions of Stock or Indebtedness of
Subsidiaries

     69  

SECTION 6.11 Affiliates

     69  

SECTION 6.12 Financial Covenants

     70  

SECTION 6.13 Scope of Business

     70  

SECTION 6.14 Swap Agreements

     70  

SECTION 6.15 Restrictive Agreements

     70  

SECTION 6.16 Anti-Corruption Laws and Sanctions

     71  

SECTION 6.17 Changes in Fiscal Year

     71  

ARTICLE VII Events of Default

     71  

ARTICLE VIII The Administrative Agent

     73  

ARTICLE IX Miscellaneous

     75  

SECTION 9.01 Notices

     75  

 

ii



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments

     77  

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     79  

SECTION 9.04 Successors and Assigns

     80  

SECTION 9.05 Survival

     83  

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution

     84  

SECTION 9.07 Severability

     84  

SECTION 9.08 Right of Setoff

     84  

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     84  

SECTION 9.10 WAIVER OF JURY TRIAL

     85  

SECTION 9.11 Headings

     86  

SECTION 9.12 Confidentiality

     86  

SECTION 9.13 USA PATRIOT Act

     87  

SECTION 9.14 Interest Rate Limitation

     87  

SECTION 9.15 No Advisory or Fiduciary Responsibility

     88  

SECTION 9.16 Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     88  

ARTICLE X Cross-Guarantee

     88  

 

SCHEDULES:    Schedule 1.01    – Specified Account Debtors Schedule 2.01A    –
Commitments Schedule 2.01B    – Letter of Credit Commitments Schedule 2.06    –
Existing Letters of Credit Schedule 3.08    – Subsidiaries Schedule 3.14    –
Environmental Matters Schedule 6.02    – Existing Debt Schedule 6.06    –
Existing Investments Schedule 6.15    – Restrictive Agreements EXHIBITS:   
Exhibit A    – Form of Assignment and Assumption Exhibit B    – Intentionally
Omitted Exhibit C    – Form of Increasing Lender Supplement Exhibit D    – Form
of Augmenting Lender Supplement Exhibit E    – List of Closing Documents
Exhibit F    – Form of Subsidiary Guaranty Exhibit G-1    – Form of Borrowing
Request Exhibit G-2    – Form of Interest Election Request Exhibit H    – Form
of Note Exhibit I-1    – Form of U.S. Tax Certificate (Foreign Lenders That Are
Not Partnerships) Exhibit I-2    – Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships) Exhibit I-3    – Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships) Exhibit I-4    – Form
of U.S. Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit J    –
Form of Compliance Certificate Exhibit K-1    – Form of Borrowing Subsidiary
Agreement Exhibit K-2    – Form of Borrowing Subsidiary Termination

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of January 30, 2018 among STEPAN
COMPANY, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company or other business
entity, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
of voting power) of the outstanding ownership interests of a partnership or
limited liability company or other business entity.

“Acquisition Holiday Election” has the meaning assigned to such term in
Section 6.12(a).

“Acquisition Holiday Election Quarter” has the meaning assigned to such term in
Section 6.12(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$350,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the
Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Net Leverage Ratio applicable on such date:

 

2



--------------------------------------------------------------------------------

     Net Leverage
Ratio:      Eurocurrency
Spread     ABR Spread     Commitment
Fee Rate  

Category 1:

     < 1.25 to 1.00        1.25 %      0.25 %      0.150 % 

Category 2:

    





³ 1.25 to 1.00
but


< 1.75 to 1.00

 
 


 

     1.375 %      0.375 %      0.20 % 

Category 3:

    





³ 1.75 to 1.00
but


< 2.50 to 1.00

 
 


 

     1.50 %      0.50 %      0.25 % 

Category 4:

    





³ 2.50 to 1.00
but


< 3.25 to 1.00

 
 


 

     1.625 %      0.625 %      0.275 % 

Category 5:

     ³ 3.25 to 1.00        1.875 %      0.875 %      0.325 % 

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing five (5) Business Days after the required
date of delivery and ending on the date which is five (5) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, the initial Category shall be determined on
the basis of the financial statements delivered to the Administrative Agent
prior to the Effective Date for the fiscal quarter ended September 30, 2017,
giving pro forma effect to the Transactions on the Effective Date in a manner
reasonably acceptable to the Administrative Agent.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of (i) any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof or (ii) if such Person is
Solvent, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Lender under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation), provided further, that such ownership interest or
appointment does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit K-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit K-2.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, subject to Section 1.04, with respect to any
Person and a Capital Lease, the amount of the obligation of such Person as the
lessee under such Capital Lease which would, in accordance with GAAP, appear as
a liability on a balance sheet of such Person.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Stepan Family acting
in concert, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation at any time of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
not (i) directors of the Company on the date of this Agreement, (ii) nominated
or appointed by the board of directors of the Company or (iii) approved as
director candidates prior to their election by the board of directors of the
Company; or (c) the Company ceasing to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares) of the ordinary voting and
economic power of any Foreign Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Stepan Company, a Delaware corporation.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” means, at any date as of which the amount
thereof is to be determined, the amount which would be set forth as current
liabilities on a consolidated balance sheet of the Company and its Subsidiaries
prepared as of such date in accordance with GAAP.

“Consolidated Debt” means as of any date of determination the total amount of
all Debt (other than Off-Balance Sheet Liabilities arising from any Permitted
Supplier Financings) of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) to the extent deducted in computing such Consolidated Net
Income and without duplication, (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period, (iii) depreciation expense,
(iv) amortization expenses, (v) other non-cash charges (including, without
limitation, deferred compensation expense, stock option expense and share-based
compensation expense) for such period, (vi) any loss resulting from the
extinguishment of indebtedness, (vii) all reasonable costs, fees and expenses
incurred in connection with the Transactions and the amendments to the note
purchase agreements in existence on the Effective Date on or about the Effective
Date as described in Section 4.01(i), and (viii) non-recurring or unusual
restructuring charges, costs or expenses in an aggregate amount not to exceed
$25,000,000 for any period of four consecutive fiscal quarters, minus (b) to the
extent included in computing such Consolidated Net Income and without
duplication, (i) any cash payments, excluding cash

 

6



--------------------------------------------------------------------------------

distributions under deferred compensation plans relating to benefits previously
charged to Consolidated EBITDA and fully funded through purchase of mutual funds
or other securities, made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period, (ii) any extraordinary gains
and any non-cash items of income for such period, and (iii) any gain resulting
from the extinguishment of indebtedness, all determined on a consolidated basis
in accordance with GAAP.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Company or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis reasonably
acceptable to the Administrative Agent as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Company or any of
its Subsidiaries in excess of $25,000,000; provided, however, that any sales of
receivables pursuant to Permitted Supplier Financings shall not give rise to or
be included in any calculation of Material Disposition.

“Consolidated Interest Expense” shall mean, for any period, an amount equal to
(a) the interest expense of the Company and its Subsidiaries deducted in the
calculation of Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP plus (b) without duplication of the
amounts described in clause (a), payments in the nature of interest under
Capital Lease Obligations and the discount or implied interest component of
Off-Balance Sheet Liabilities minus (c) to the extent included in clause (a) or
(b), interest expense associated with Permitted Supplier Financings in an
aggregate amount for the applicable four quarter period not to exceed 10% of
unadjusted interest expense.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets” means, as at any date as of which the amount
thereof is to be determined, an amount equal to the amount by which (a) the
aggregate amount at which all assets of the Company and its Subsidiaries would
be set forth on a consolidated balance sheet of the Company and its Subsidiaries
prepared as of such date in accordance with GAAP, exceeds (b) the sum of the
amounts which would be set forth on such consolidated balance sheet as (i) any
surplus resulting from any write-up of assets and (ii) the aggregate value of
all patents, licenses, trade names, trademarks, copyrights, goodwill and
deferred charges (including, but not limited to, unamortized debt discount and
expenses, organizational expenses and experimental and developmental expenses,
but excluding prepaid expenses).

“Consolidated Tangible Net Worth” means the sum of the amounts set forth on the
most recently prepared consolidated balance sheet of the Company and its
Subsidiaries, prepared in accordance with GAAP, which appears as (a) the par or
stated value of all outstanding stock, (b) capital, paid-in and earned surplus
and (c) long term deferred tax liabilities, less the sum of (i) any surplus
resulting from any

 

7



--------------------------------------------------------------------------------

write-up of assets, (ii) goodwill, including any amounts (however designated on
such balance sheet) representing the cost of acquisitions of Subsidiaries in
excess of underlying tangible assets, unless an appraisal of such assets made by
a reputable firm of appraisers at the time of acquisition shall indicate
sufficient value to cover such excess, (iii) any amounts by which Investments in
persons appearing on the asset side of such balance sheet exceed the lesser of
cost or the proportionate share of such corporation in the book value of the
assets of such persons, provided that such book value shall be reduced by any
amounts representing restrictions on the payment of dividends by such persons
pursuant to any law, charter provision, mortgage or indenture or, in lieu of the
foregoing, any Investment may be carried at its market value if the securities
representing such Investment are publicly traded, (iv) patents, trademarks,
copyrights, leasehold improvements not recoverable at the expiration of a lease
and deferred charges (including, but not limited to, unamortized debt discount
and expense, organization expenses, experimental and development expenses, but
excluding prepaid expenses), (v) any amounts at which shares of capital stock of
the Company appear on the asset side of such balance sheet, (vi) any amount of
Debt not included on the liability side of such balance sheet and (vii) other
comprehensive income or expense (as defined by GAAP), to the extent included in
subclause (a), (b) or (c) above.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, extension or renewal
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Current Indebtedness” means all Debt other than Funded Indebtedness, and,
without limitation, shall include (i) all Debt maturing on demand or within one
year after the date as of which such determination is made, (ii) final
maturities and prepayments of Debt and sinking fund payments and (iii) all other
items (including taxes accrued as estimated) which, in accordance with GAAP,
would be included as Consolidated Current Liabilities.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) its liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) its Off-Balance Sheet Liabilities;

(f) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

 

8



--------------------------------------------------------------------------------

(g) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(h) Guaranties by such Person with respect to liabilities of a type described in
any of clauses (a) through (g) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (h) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

9



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, ClearPar®, Debt Domain, Syndtrak and (iv) any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and the Issuing Bank and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., Local
Time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to

 

11



--------------------------------------------------------------------------------

such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guaranty of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America, (ii) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (iii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(e) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 10, 2014 among the Company, the lenders party
thereto and the Administrative Agent, as amended prior to the Effective Date.

“Existing Letters of Credit” means the Letters of Credit identified on
Schedule 2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located outside of the United States of America.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“Funded Indebtedness” means any liabilities or Debt secured or unsecured with a
maturity due date or expiration more than one year from any date of
determination, including Capital Leases, (i) minus long-term deferred tax
liabilities and (ii) plus Guaranties and Unfunded Liabilities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government including
any applicable supranational bodies (such as the European Union or the European
Central Bank).

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

 

13



--------------------------------------------------------------------------------

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
November 2017 relating to the Company and the Transactions.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit G-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

14



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, in the case of any Agreed Currency other than Canadian Dollars, one week,
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurocurrency
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the Screen Rate is
available, the Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight screen rate where “overnight screen rate” means the overnight
rate determined by the Administrative Agent from such service as the
Administrative Agent may select.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than receivables and inventory arising in
the ordinary course of business), Acquisition or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A. and (iii) any other Lender reasonably satisfactory to the Company,
the Administrative Agent and each other Issuing Bank who has consented to become
an issuer of Letters of Credit hereunder, in each case, in its respective
capacity as an issuer of Letters of Credit hereunder, and its respective
successors in such capacity as provided in Section 2.06(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” shall be deemed to mean a
reference to the relevant Issuing Bank or Issuing Banks, as the context may
require.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated thereby, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or other documentation contemplated thereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B (which Schedule 2.01B may be amended by the Administrative
Agent and the Company solely to reflect changes in the Issuing Banks or Letter
of Credit Commitments effected in accordance with the terms hereof); each
Issuing Bank’s Letter of Credit Commitment may be decreased or increased from
time to time with the written consent of the Company, the Administrative Agent
and the Issuing Banks (provided that any increase in the Letter of Credit
Commitment with respect to any Issuing Bank, or any decrease in the Letter of
Credit Commitment to an amount not less than any Issuing Bank’s initial Letter
of Credit Commitment, shall only require the consent of the Company and such
Issuing Bank).

“LIBO Rate” means, for any day and time, with respect to (a) any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate or, in the event such rate
does not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement and (b) any Eurocurrency
Borrowing denominated in a Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency at
approximately 11:00 a.m. Toronto, Ontario time, on the Quotation Day for such
currency and Interest Period; provided that if any Local Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, that, if a LIBOR Screen Rate or a Local Screen Rate, as
applicable, shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the LIBO Rate for such
currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.14.

“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

16



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing but
excluding Operating Leases) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
applications and agreements between any Borrower and an Issuing Bank regarding
the Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the applicable Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Screen Rate” means the CDOR Screen Rate.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property or financial condition of the Company and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents, (c) the ability of any Loan Party
to perform any of its payment or other material obligations under the Loan
Documents or (d) the rights or remedies of the Administrative Agent and the
Lenders thereunder.

“Material Debt” means Debt (other than the Loans and Letters of Credit or Debt
of the Company or any Subsidiary owed to the Company or any wholly-owned
Subsidiary), or obligations in respect of one or more Swap Agreements, of any
one or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000 (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
agreement). For purposes of determining Material Debt, the “principal amount” of
the obligations of the Company or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

 

17



--------------------------------------------------------------------------------

“Material Debt Agreement” means any agreement, instrument or other document
existing as of the Effective Date and relating to any Material Debt.

“Maturity Date” means January 30, 2023.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Non-Quoted Currency” means Canadian Dollars.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to accounts or
notes receivable sold by such Person or any of its Subsidiaries (calculated to
include the unrecovered investment of purchasers or transferees of accounts or
any other obligation of such Person or such transferor to purchasers/transferees
of interests in accounts or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capital Lease, (iii) any liability under any
financing lease or Synthetic Lease or “tax ownership operating lease”
transaction entered into by such Person, including any Synthetic Lease
Obligations, or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (iv) Operating Leases.

 

18



--------------------------------------------------------------------------------

“Operating Lease” of a Person means, subject to Section 1.04, any lease of
Property (other than a Capital Lease) by such Person as lessee which has an
original term (including any required renewals and any renewals effective at the
option of the lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

19



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within eighteen
(18) months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-l or
better by S&P or P-l or better by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
(whether domestic or foreign) which has a combined capital and surplus and
undivided profits of not less than $200,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) in the case of investments by any Foreign Subsidiary, other investments of a
substantially similar nature and duration, and of similar credit quality, to the
investments described above to the extent made in the ordinary course of
business and permitted by the Company’s investment policy, and which investments
are customarily used by companies in the jurisdiction of such Foreign Subsidiary
for cash management purposes.

“Permitted Supplier Financing” means the sale by the Company or any Subsidiary
of accounts receivable or negotiable instruments owing to it by (x) the Persons
listed on Schedule 1.01, as amended and supplemented from time to time with the
consent of the Required Lenders, (y) any subsidiaries or successors of the
Persons described in the preceding clause (x), or (z) any Affiliates Controlled
by the Persons described in the preceding clause (x) or (y) (the “Specified
Account Debtors”) or by one or more other account debtors which customarily pay
on terms longer than general market practices (the “Non-Specified Account
Debtors”), in any such case, pursuant to a receivables purchase agreement,
negotiable instrument purchase agreement or other customary documentation
between the Company and/or any Subsidiary and JPMorgan Chase Bank, N.A. or
another counterparty institution (any such agreement or other documentation, a
“Receivables Purchase Agreement”), whereby the Company or such Subsidiary, as
applicable, promptly receives cash proceeds from the counterparty institution in
an amount equal to the face value of the sold receivables or negotiable
instruments net of a commercially reasonable and customary discount rate;
provided, that:

 

  (i) any such sale is a true sale with any recourse to the Company or such
Subsidiary limited to breach of representation, warranty or covenant by the
Company or such Subsidiary, as applicable, with respect to the sold receivables;

 

  (ii) such Receivables Purchase Agreement is on customary terms for such
arrangement;

 

  (iii) no Default or Event of Default exists at the time of, or would result
from, the sale of such accounts receivable; and

 

20



--------------------------------------------------------------------------------

  (iv) the aggregate face amount of all accounts receivable or negotiable
instruments of the Company and its Subsidiaries owing from Non-Specified Account
Debtors that are sold during any one fiscal year of the Company shall not exceed
10% of Consolidated Tangible Assets as of the last day of the immediately
preceding fiscal year of the Company (it being understood that the limitation in
this clause (iv) shall not apply to sales of accounts receivable or negotiable
instruments owing from Specified Account Debtors).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Qualified Cash” means, as of any date of determination, unrestricted and
unencumbered cash or Permitted Investments of the Company and its Domestic
Subsidiaries on deposit in accounts located in the United States on such date in
excess of $50,000,000 and in an aggregate amount not to exceed $150,000,000.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Regulation U” means Regulation U of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
said Board relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.

 

21



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time; provided that, at any time there are two or more Lenders who are not
Affiliates of one another, “Required Lenders” means at least two Lenders;
provided further, that for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall not be
applicable for purposes of determining its Revolving Credit Exposure to the
extent such Lender shall have been required to fund its participation in the
outstanding Swingline Loans and has not yet done so.

“Restructuring” means any transaction (or series of transactions) solely among
the Company and its wholly-owned Subsidiaries in connection with the
restructuring of their ownership and financial relationships, including, without
limitation, the incurrence of intercompany debt and the transfer of debt of the
Company or any Subsidiary or equity interests of any Subsidiary to the Company
or any wholly-owned Subsidiary; provided that (a) any such transaction (or
series of transactions) complies in all material respects with all applicable
laws, including, without limitation, tax laws and (b) no Default or Event of
Default shall have occurred and be continuing at the time of any such
transaction (or series of transactions) or after giving effect thereto.

“Restructuring Transaction Documents” means such instruments, documents and
agreements as are necessary to effectuate the transactions contemplated by any
Restructuring permitted under this Agreement, including, without limitation,
contribution agreements, set-off agreements, subscription agreements, share
contribution agreements, share transfer agreements and redemption agreements.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

22



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.

“SEC” means the United States Securities and Exchange Commission.

“Single Employer Plan” means a Plan maintained by the Company or ERISA Affiliate
for employees of the Company or any ERISA Affiliate.

“Solvent” means, in reference to any Person, that such Person will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“SPV” means any special purpose entity established in connection with the
incurrence of Off-Balance Sheet Liabilities permitted under the terms of this
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Stepan Family” means at any time, collectively, the Estate of Mary Louise
Stepan, F. Quinn Stepan and family, Paul H. Stepan and family, Charlotte Stepan
Flanagan and family, Mary Louise Wehman and family, Alfred C. Stepan III and
family, John A. Stepan and family, Stratford E. Stepan and family, all trusts
for the benefit of the foregoing or their heirs or any one or more of them, and
Stepan Venture I and Stepan Venture II.

“Subordinated Debt” of a Person means any Debt of such Person the payment of
which is subordinated to payment of the obligations of the Company and/or any
Subsidiary in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any other Loan Document.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation,

 

23



--------------------------------------------------------------------------------

limited liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Subsidiary” means any subsidiary of the
Company.

“Subsidiary Guarantor” means each Domestic Subsidiary and each other Subsidiary
of the Company, in any such case, that is required to become a Subsidiary
Guarantor pursuant to Section 5.10 or, at the election of the Company, otherwise
becomes a party to the Subsidiary Guaranty. The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.08 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
substantially in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, and, in the
case of any guaranty by a Foreign Subsidiary, any other guaranty agreements as
are requested by, and in form and substance reasonably acceptable to, the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a Capital Lease under GAAP but that
is treated as a financing under the Code.

“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Company or any of its Subsidiaries pursuant to a Synthetic Lease.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

24



--------------------------------------------------------------------------------

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfriendly Acquisition” means any Acquisition unless the board of directors (or
other person exercising similar functions) of the issuer of the securities to be
acquired shall have approved such Acquisition and recommended it to the holders
of the securities to be acquired and such approval shall not have been
withdrawn.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the Withdrawal Liability of
the Company and Subsidiaries. The interest rate for computing the present value
of all vested nonforfeitable benefits shall be the FASB ASC 715 expected
long-term rate of return on Plan assets which was used to calculate net periodic
pension cost for the period preceding the valuation date.

“U.S. Borrower” means the Company.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (e) of Section 2.17.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

25



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (b) any
obligations relating to a lease that was accounted for by such Person as an
Operating Lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall continue to be accounted for as
obligations relating to an Operating Lease and not as Capital Lease Obligations
during the term of this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 1.05 Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated Debt,
the Company shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Debt and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Debt. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such other
Subordinated Debt is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated Debt
in order that the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Debt.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a)Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 (or, if such Borrowing is
denominated in a Foreign Currency, in an aggregate amount that is an integral
multiple of 100,000 and not less than 500,000 units of such currency). At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$100,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e). Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of five (5) Eurocurrency Revolving
Borrowings outstanding.

 

27



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the Company on behalf of the applicable
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Company on behalf of the applicable Borrower) not later than four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Revolving Borrowing, then the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing and, if elected by the Administrative Agent, all
outstanding Credit Events, as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure and, if elected by the Administrative Agent, all outstanding
Credit Events, as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 4:00 p.m., New York City
time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Notwithstanding the foregoing, upon the occurrence of
(i) the Maturity Date, (ii) any Event of Default described in clause (h) or
(i) of Article VII, (iii) the date on which the Loans are accelerated; or
(iv) the date on which the Commitments shall be terminated (each, a “Swingline
Participation Event”), each Lender shall be deemed to absolutely and
unconditionally acquire participations in all of the Swingline Loans outstanding
at such time in each case without notice or any further action from any
Swingline Lender, Lender or the Administrative Agent. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon the occurrence of
such Swingline Participation Event, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of all

 

29



--------------------------------------------------------------------------------

such Swing Line Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Company may request the issuance of Letters of Credit
denominated in Agreed Currencies as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any

 

30



--------------------------------------------------------------------------------

Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The Existing Letters of Credit shall
be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents. The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided in the first sentence of this paragraph, the Company
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is or shall be
an account party in respect of any Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than two
(2) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Company also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension subject to Section 2.04 and 2.11(b),
(i) the Dollar Amount of the LC Exposure shall not exceed $25,000,000, (ii) the
sum of (x) the aggregate undrawn Dollar Amount of all outstanding Letters of
Credit issued by any individual Issuing Bank at such time plus (y) the aggregate
Dollar Amount of all LC Disbursements made by such Issuing Bank that have not
yet been reimbursed by or on behalf of the Company at such time shall not exceed
such Issuing Bank’s Letter of Credit Commitment, (iii) no Lender’s Dollar Amount
of Revolving Credit Exposure shall exceed its Commitment and (iv) the sum of the
Dollar Amount of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment. The Borrower may, at any time and from time to time,
reduce or increase the Letter of Credit Commitment of any Issuing Bank as
provided in the definition of Letter of Credit Commitment; provided that the
Company shall not reduce the Letter of Credit Commitment of any Issuing Bank if,
after giving effect of such reduction, the conditions set forth in clauses
(i) through (iv) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one year after the Maturity Date; provided, (i) if the Company requests
that any Letter of Credit have an expiration date after the Maturity Date, it is
understood and agreed that such Letter of Credit shall only be issued, amended,
renewed or extended, as applicable, if agreed to by the Issuing Bank and the
Administrative Agent in their sole discretion and (ii) to the extent that any
Letter of Credit shall have an expiration date after the Maturity Date, subject
in all cases to the immediately preceding clause (i), no later than thirty
(30) days prior to the scheduled Maturity Date, the Company shall cash
collateralize such Letter of Credit with an expiration date after the Maturity
Date in an amount equal to 105% of the LC Exposure of such Letter of Credit.

 

31



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 12:00 p.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Company fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

 

 

32



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective

 

33



--------------------------------------------------------------------------------

Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement and Resignation of Issuing Bank.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account

 

34



--------------------------------------------------------------------------------

shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three (3) Business Days after all Events of Default have been cured or
waived.

SECTION 2.07 Funding of Borrowings. (a)Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
2:00 p.m., New York City time and (ii) in the case of each Loan denominated in a
Foreign Currency, by 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency and at such Eurocurrency
Payment office for such currency, in each case to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions in this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the relevant Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by the Company
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by the Company in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans (or, the Eurocurrency Rate applicable to such Loans in the case of
Loans denominated in a Foreign Currency). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Company, on behalf of the
relevant Borrower, may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Company, on behalf of the relevant Borrower, may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

35



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Company, on behalf of the
relevant Borrower, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by the Company on behalf of the relevant Borrower) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Company on behalf of the relevant Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Company, on behalf of any Borrower, to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company, on behalf of the relevant Borrower, fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars, such Borrowing
shall be continued as a Eurocurrency Borrowing for a like Interest Period and
(ii) in the case of a Borrowing denominated in a Foreign Currency in respect of
which the Company, on behalf of the applicable Borrower, shall have failed to
deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the

 

36



--------------------------------------------------------------------------------

end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one week (but, solely in the case of a Eurocurrency Borrowing in Canadian
Dollars, with an Interest Period of one month) unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in a Foreign Currency
shall automatically be continued as a Eurocurrency Borrowing with an Interest
Period of one week (but, solely in the case of a Eurocurrency Borrowing in
Canadian Dollars, with an Interest Period of one month).

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein,, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) in the case of the Company,
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the fifth Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

37



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit H. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a)Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a). The
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 1:00 p.m., Local Time, three (3) Business Days (in the
case of a Eurocurrency Borrowing denominated in Dollars) or four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 105% of the Aggregate Commitment, the Borrowers shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate Dollar Amount of
all Revolving Credit Exposures (so calculated) to be less than or equal to the
Aggregate Commitment.

 

38



--------------------------------------------------------------------------------

SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a)The Loans comprising each ABR Borrowing (other than
the Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Loans comprising each Swingline Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate or such other rate
per annum as shall be mutually agreed to by the Swingline Lender and the
Company.

 

39



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan, in each case as provided in the
preceding paragraphs of this Section, (ii) in the case of overdue interest on
any Loan, 2% plus the rate otherwise applicable to a Loan bearing such rate of
interest, in each case as provided in the preceding paragraphs of this Section
or (iii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) interest
computed by reference to the CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and (ii) interest for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of
365 days, and in each case of the foregoing clauses (i) and (ii) shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided, however, that until
such time as the Alternative Rate shall be determined and so consented to by the
Required Lenders, Borrowings shall not be available in such Foreign Currency;
provided further that, if such Alternative Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

40



--------------------------------------------------------------------------------

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBOR Screen Rate is not available
or published on a current basis), for a Loan in the applicable currency or for
the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which an applicable LIBOR Screen
Rate for any Agreed Currency shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall
(x) endeavor to establish an alternate rate of interest to the LIBO Rate for
Loans denominated in Dollars, and (y) endeavor to establish an Alternative Rate
as described in clause (a) above for Loans denominated in Agreed Currencies
other than Dollars, in each case, that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States in Dollars or such Agreed Currency at such time, as
applicable, and shall enter into an amendment to this Agreement to reflect such
alternate rate or rates of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, (1) any such amendment establishing an
alternate rate of interest for Loans denominated in Dollars shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
ten (10) Business Days of the date notice of such alternate rate or rates of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment and (2) any such
amendment establishing an Alternative Rate for Loans denominated in a Foreign
Currency shall become effective without any further action or consent of any
other party to this Agreement so long as the Required Lenders shall have
approved such Alterative Rate. Until an alternate rate of interest or Alternate
Rate, as applicable, shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(c), only to the extent the LIBOR Screen Rate for
the applicable Agreed Currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing, and any Borrowing Request for a
Eurocurrency Borrowing in a Foreign Currency shall, in each case, be
ineffective, and (y) if any Borrowing Request requests a Eurocurrency Borrowing
in Dollars, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest or Alternative Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

41



--------------------------------------------------------------------------------

(d) If a Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund its Loans in any Agreed Currency as a Eurocurrency Loan
and such Lender shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Lenders and the Company,
whereupon until such Lender notifies the Company and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist (which
notice such Lender shall give promptly after such circumstances cease to exist),
the obligation of such Lender to make Eurocurrency Loans in such Agreed Currency
shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section 2.14(d), such Lender shall comply with the requirements
of Section 2.19(a). If such notice is given, each affected Eurocurrency Loan of
such Lender then outstanding shall be converted to an ABR Loan (if denominated
in Dollars) or an Alternative Rate Loan (if denominated in a Foreign Currency)
either (i) on the last day of the then current Interest Period applicable to
such Loan if such Lender may lawfully continue to maintain and fund such Loan to
such day or (b) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Loan as a Eurocurrency Loan to such
day.

SECTION 2.15 Increased Costs. (a)If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender or such
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15(a) after consideration of such factors
as such Lender or such Issuing Bank then reasonably determines to be relevant).

 

42



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by such Lender or such Issuing Bank
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15(b) after consideration of such factors
as such Lender or such Issuing Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrower to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue,

 

43



--------------------------------------------------------------------------------

for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

SECTION 2.17 Taxes. (a)Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Taxes, unless otherwise required by law; provided that
if such Loan Party shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions on account of Indemnified
Taxes or Other Taxes been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Loan Party under the
Loan Documents (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Loan Party
by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the applicable Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

44



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable); or

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed

 

45



--------------------------------------------------------------------------------

originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the applicable Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any Loan
Party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such

 

46



--------------------------------------------------------------------------------

payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by any Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b) If any funds are received by the Administrative Agent at any time after an
Event of Default has occurred and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from any Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by any Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation

 

47



--------------------------------------------------------------------------------

of such Loan Party. If at any time the foregoing waterfall is not in effect
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge Account #5156998 of the Company maintained with the
Administrative Agent or any other account designated by the Company as the
primary deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be,

 

48



--------------------------------------------------------------------------------

the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a)If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or Other Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any Indemnified Taxes or Other Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

49



--------------------------------------------------------------------------------

SECTION 2.20 Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case, in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $175,000,000. Upon
the Company’s request, such increase or tranche may be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), selected by the
Administrative Agent, in consultation with the Company, and willing to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or provide new Revolving Commitments, as the case may be, provided that
(i) each Augmenting Lender, shall be subject to the approval of the Company, the
Administrative Agent and, in the case of an increase in the Revolving
Commitments, the Issuing Bank and Swingline Lender and (ii) (x) in the case of
an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in the Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new Revolving
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a pro forma basis)
with the covenants contained in Section 6.12 (in the case of the Net Leverage
Ratio, after giving effect to any Acquisition Holiday Election then in effect or
irrevocably elected by the Company for the fiscal quarter in which such increase
occurs) and (ii) the Administrative Agent shall have received documents and
opinions consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase. On the effective date of any increase in the
Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Revolving
Lenders, each Revolving Lender’s portion of the outstanding Revolving Loans of
all the Revolving Lenders to equal its Applicable Percentage of such outstanding
Revolving Loans, and (ii) except in the case of any Incremental Term Loans, the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche

 

50



--------------------------------------------------------------------------------

of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time. In connection with any increase of the
Commitments or Incremental Term Loans pursuant to this Section 2.20, any
Augmenting Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Augmenting Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

SECTION 2.21 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

 

51



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall, within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.22(c), and participating interests in any newly made Swingline
Loan or any such newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be

 

52



--------------------------------------------------------------------------------

required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23 Designation of Foreign Subsidiary Borrowers. The Company may at any
time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this
Agreement. Each Foreign Subsidiary Borrower shall remain a Foreign Subsidiary
Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided, that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01 Existence and Standing. Each of the Company and its Subsidiaries is
a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except in those instances in
which the failure to maintain such authority would not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02 Authorization and Validity. Each Loan Party has the corporate power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents constitute legal, valid and
binding obligations of each Loan Party party thereto enforceable against such
Loan Party in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

53



--------------------------------------------------------------------------------

SECTION 3.03 No Conflict; Government Consent. Neither the execution and delivery
by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party or any
Subsidiary or (ii) the Company’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Company or any Subsidiary is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien in, of or on the property of the Company or a Subsidiary pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority, is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents.

SECTION 3.04 Financial Statements. The December 31, 2016 audited consolidated
financial statements of the Company and its Subsidiaries heretofore delivered to
the Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Company and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

SECTION 3.05 Material Adverse Change. No material adverse change in the
business, financial condition or results of operations of the Company and its
Subsidiaries has occurred since the date of the audited financial statements
referred to in Section 3.04.

SECTION 3.06 Taxes. The Company and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any Subsidiary, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of the Company and its
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended December 31, 2013. No tax liens have been filed and no claims
are being asserted by any Governmental Authority with respect to any such taxes.
To the best of the Borrowers’ knowledge and belief, the charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

SECTION 3.07 Litigation. Except as disclosed in the Company’s financial
statements referred to in Section 3.04, there is no litigation or proceeding
pending or, to the knowledge of any of their officers, threatened against or
affecting the Company or any Subsidiary which would reasonably be expected to
have a Material Adverse Effect. No material adverse change, as evidenced by the
filing of a Form 8-K or as disclosed in any Form 10-K or Form 10-Q, in the
litigation referred to in the Company’s financial statements referred to in
Section 3.04 has occurred since the Effective Date. The Company is not, to the
best of its knowledge and belief (i) in default with respect to any order, writ,
injunction or decree of any court or (ii) in default in any material respect
under any order, regulations (including but not limited to any environmental
regulation), permit, license or demand of any Governmental Authority, the
consequences of which would reasonably be expected to have a Material Adverse
Effect.

SECTION 3.08 Subsidiaries. Schedule 3.08 hereto contains an accurate list of all
of the presently existing Subsidiaries of the Company as of the Effective Date,
setting forth, among other things, their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

 

54



--------------------------------------------------------------------------------

SECTION 3.09 ERISA. The Unfunded Liabilities of all Plans do not in the
aggregate exceed $10,000,000. Each Plan complies in all material respects with
all applicable requirements of law and regulations and no ERISA Event has
occurred with respect to any Plan.

SECTION 3.10 Accuracy of Information. None of the Information Memorandum nor any
other information, exhibit or report furnished by the Company or any Subsidiary
to the Administrative Agent or to any Lender in connection with the negotiation
of the Loan Documents contained any material misstatement of fact or omitted to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

SECTION 3.11 Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the book value of those assets of the Company and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

SECTION 3.12 Material Agreements. Neither the Company nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction that would reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.13 Subordinated Debt. The Obligations constitute senior indebtedness
which will be entitled to the benefits of the subordination provisions of all
outstanding Subordinated Debt.

SECTION 3.14 Compliance with Environmental Laws. Except as disclosed on
Schedule 3.14 or in any of the Company’s Form 10-K or Form 8-K filings filed
with the SEC on or before the Effective Date, the Company and its Subsidiaries
comply with all applicable Federal, state and local laws, statutes, rules,
regulations and ordinances relating to public health, safety or the environment
including, without limitation, relating to releases, discharges, emissions or
disposals to air, water, land or ground water, to the withdrawal or use of
ground water, to the use, handling or disposal of polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde, to the treatment, storage, disposal or
management of hazardous substances (including, without limitation, petroleum,
its derivatives, by products or other hydrocarbons), to exposure to toxic,
hazardous or other controlled, prohibited or regulated substances, to the
transportation, storage, disposal, management or release of gases or liquid
substances, in each case the failure to comply with which would reasonably be
expected to have a Material Adverse Effect. Except as disclosed on Schedule 3.14
or in any of the Company’s Form 10-K, Form 10-Q or Form 8-K filings filed with
the SEC on or before the Effective Date, the Company does not know of any
liability of the Company or any Subsidiary under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. Section 9601 et seq.)
which would reasonably be expected to have a Material Adverse Effect.

SECTION 3.15 Compliance With Laws. Excluding environmental laws, statutes,
rules, regulations and ordinances covered in Section 3.14, the Company and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any failure to comply with any of the foregoing which would
not reasonably be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

SECTION 3.16 Ownership of Properties. The Company and its Subsidiaries will have
good title to or leasehold interests in, free of all Liens other than those
permitted by Section 6.08, to all of the Property and assets reflected in the
Company’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Company and its Subsidiaries.

SECTION 3.17 Plan Assets; Prohibited Transactions. The Company is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

SECTION 3.18 Investment Company Act. Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.19 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date, the Company and its Subsidiaries, taken as a whole,
are, as of such date, Solvent.

SECTION 3.20 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Foreign Subsidiary Borrower, is not engaged in any activity that
could reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.21 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

56



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor, if any, either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Jennifer Ansbro Hale, Vice President, General Counsel, Chief Compliance
Officer and Secretary of the Company, and of Katten Muchin Rosenman LLP, special
counsel for the Loan Parties, in each case, in form and substance reasonably
satisfactory to the Administrative Agent. The Company hereby requests such
counsel to deliver such opinions.

(c) [Reserved].

(d) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Company’s 2022 fiscal
year on an annual basis, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(h) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement has been terminated and cancelled and that
any and all indebtedness thereunder shall have been fully repaid (except to the
extent being so repaid with the proceeds of the initial Revolving Loans and
other than Existing Letters of Credit being continued hereunder).

(i) Each note purchase agreement (or similar agreement) in existence on the
Effective Date governing one or more series of the Company’s senior private
placement notes has been (x) terminated (with all notes and other obligations
thereunder having been paid in full) or (y) amended to substitute financial
covenants substantially identical to those described herein for any existing
financial covenants in such note purchase agreement.

 

57



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations and warranties set forth in
Sections 3.05 and 3.07, which shall be true and correct only as of the Effective
Date and as of the effective date of any increase in the Revolving Commitments
or any tranche of Incremental Term Loan pursuant to Section 2.20) shall be true
and correct in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03 Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

 

58



--------------------------------------------------------------------------------

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent; and

(e) To the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

SECTION 5.01 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent (and the Administrative Agent
shall then promptly provide to the Lenders):

(a) Annual Reports and Financial Statements. As soon as reasonably possible, and
in any event within 90 days after the close of each fiscal year of the Company,
(1) the consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal year, setting forth in comparative form the corresponding
figures as of the end of the preceding fiscal year, and (2) the consolidated
statements of income, stockholders’ equity and cash flows of the Company and its
Subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the preceding fiscal year. Such balance sheet and
statements shall be prepared in reasonable detail and in accordance with GAAP
and shall be prepared on a consolidated basis, and such balance sheets and
statements shall be accompanied by an opinion of independent public accountants
of recognized national standing acceptable to the Lenders, which opinion
(i) shall state that such financial statements were prepared in accordance with
GAAP and (ii) shall be issued without a “going concern” or like qualification,
or exception and without any qualification or exception as to the scope of such
audit. The Company agrees to supply you promptly with a copy of any letter,
certificate or other writing supplied by its independent public accountants to
any other person pertaining to whether such accountants have cause to believe
that there has been any default by the Company under any other agreement or
evidence of Debt.

(b) Quarterly Financial Statements. As soon as reasonably possible, and in any
event within 60 days after the close of each of the first three fiscal quarters
of the Company, (1) the consolidated balance sheet of the Company and its
Subsidiaries as of the end of such quarter, setting forth in comparative form
the corresponding figures for the corresponding quarter of the preceding fiscal
year, and (2) the consolidated income and stockholders’ equity and cash flows
statements of the Company and Subsidiaries for such quarter and for the portion
of the fiscal year ended with such quarter, setting forth in comparative form
the corresponding figures for the corresponding periods of the preceding fiscal
year, all in reasonable detail (and prepared on a consolidated basis and
certified as complete and correct by a principal financial officer of the
Company.

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company substantially in the form attached hereto as Exhibit J
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting

 

59



--------------------------------------------------------------------------------

forth reasonably detailed calculations demonstrating compliance with
Sections 6.01, 6.02, 6.04, 6.06, 6.08 and 6.12 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

(d) ERISA Matters. During each fiscal year, within 30 days of receipt, a
statement of the Unfunded Liabilities of each Plan, certified as correct by an
actuary enrolled under ERISA.

(e) ERISA Events. As soon as possible and in any event within 10 days after the
Company knows that any ERISA Event has occurred with respect to any Plan, a
statement, signed by a Financial Officer, describing said ERISA Event and the
action which the Company proposes to take with respect thereto.

(f) Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Company, copies of all financial statements, reports and
proxy statements so furnished.

(g) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Company or any Subsidiary files with the SEC.

(h) [Reserved].

(i) Budget. As soon as available, but in any event not more than forty-five
(45) days after the end of each fiscal year of the Company, a copy of a
consolidated, income statement budget of the Company for each quarter of the
upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent.

(j) Additional Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

Consolidated financial information required to be delivered pursuant to
subsections (a) and (b) above, and the shareholder reports and SEC filings
required to be delivered pursuant to subsections (f) and (g) above, in respect
of the Company and its consolidated Subsidiaries shall be deemed to have been
delivered on the date on which such information has been posted on the Company’s
website at www.stepan.com, at www.sec.gov or at another website identified in a
notice and accessible by the Lenders without charge; provided that the Company
shall deliver paper copies of the information referred to in subsections (a) and
(b) of this Section 5.01 to any Lender which requests such delivery.

SECTION 5.02 Use of Proceeds. The Company will, and will cause each Subsidiary
to, use the proceeds of the Loans and LC Disbursements to finance the working
capital needs, Acquisitions permitted hereby, other than Unfriendly
Acquisitions, and capital expenditures and for general corporate purposes of the
Borrowers and their Subsidiaries. The Company will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Loans to purchase or carry any
“margin stock” (as defined in Regulation U). The Company will not request any
Borrowing or Letter of Credit, and the Company shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

60



--------------------------------------------------------------------------------

SECTION 5.03 Notice of Material Events. The Company will, and will cause each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default and of any other development, financial or otherwise, which would
reasonably be expected to have a Material Adverse Effect within five
(5) Business Days after the Company’s senior management shall have the knowledge
that an event constituting a Default or such a development has occurred.

SECTION 5.04 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in the fields of manufacturing,
developing, producing and selling products which are primarily in the chemical
field and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except on those instances
in which the failure to maintain all such authority does not materially
adversely affect the business of the Company and its Subsidiaries taken as a
whole.

SECTION 5.05 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

SECTION 5.06 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice, and the Company will furnish to any Lender upon
reasonable request full information as to the insurance carried.

SECTION 5.07 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject except to
the extent that such laws, rules, regulations, orders, writs, judgments, decrees
or awards (or the application of any thereof to the Company or a Subsidiary
thereof) are being contested by the Company by appropriate proceedings or such
non-compliance would not reasonably be expected to have a Material Adverse
Effect, provided that neither the Company nor any Subsidiary shall be required
to maintain all requisite authority to conduct its business in each jurisdiction
in which its business is conducted in those instances where the failure to
maintain all such authority does not materially adversely affect the business or
condition of the Company and its Subsidiaries taken as a whole. The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08 Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its properties in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times except
to the extent that compliance with this Section 5.08 is made impossible by fire,
flood, earthquakes, storm, natural disaster, strikes, accidents, inability to
secure labor or other causes beyond the control of the Company and its
Subsidiaries and closures or shut downs of facilities not deemed to be necessary
or required by the Company in its reasonable business judgment pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business.

SECTION 5.09 Books and Records; Inspection. The Company will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Company will, and will cause each
Subsidiary to, permit the Administrative Agent, by its representatives and
agents,

 

61



--------------------------------------------------------------------------------

upon reasonable prior notice, to inspect any of the properties, corporate books
and financial records of the Company and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Company and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers once every twelve (12) months, unless an Event of Default
has occurred and is continuing, in which case such inspections may occur at such
reasonable times as the Administrative Agent may designate.

SECTION 5.10 Addition of Subsidiary Guarantors. (i) As promptly as possible but
in any event within thirty (30) days after any Domestic Subsidiary (other than
any SPV) becomes a Subsidiary of the Company (or such later date as may be
agreed to by the Administrative Agent) and (ii) concurrently with the
designation of any Subsidiary as a guarantor under any other Debt of the Company
(other than Debt owed to a wholly-owned Subsidiary), the Company shall cause
each such Subsidiary to deliver to the Administrative Agent a duly executed copy
of the Subsidiary Guaranty (or supplement thereto) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, and such Subsidiary Guaranty (or supplement thereto) shall be
accompanied by appropriate officer’s certificates, resolutions, organizational
documents and legal opinions of counsel as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. Notwithstanding the foregoing: Neither
Stepan Holdings LLC, a Delaware limited liability company, Stepan Mexico
Holdings, LLC, a Delaware limited liability company, nor any other Domestic
Subsidiary of the Company shall be required to be a Subsidiary Guarantor so long
as (x) it has no operations other than holding the Equity Interests of Foreign
Subsidiaries, no material property or assets other than the Equity Interests of
one or more Foreign Subsidiaries, and no Debt or material liabilities or
financial obligations, except, in each case, as contemplated by any
Restructuring Transaction Document, (y) it has not been designated as a
guarantor of any other Debt of the Company and (z) delivery of the Subsidiary
Guaranty could result in the repatriation to the Company of a Foreign
Subsidiary’s accumulated and undistributed earnings and profits under
Section 956 of the Code as determined by the Company in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

SECTION 5.11 Incorporation of Financial Covenants from Material Debt Agreements.
For purposes hereof: (a) the interest coverage and leverage financial covenants
of each Material Debt Agreement (together with related definitions and ancillary
provisions) are incorporated (and upon execution of any future Material Debt
Agreement, shall automatically be incorporated) by reference herein (mutatis
mutandis); (B) if other lenders or creditors are parties to any Material Debt
Agreement, then references therein to the lenders or creditors shall be deemed
references to the Lenders hereunder; and (C) for any such financial covenant
applying only when any loan, other extension of credit, obligation or commitment
under the Material Debt Agreement is outstanding, that financial covenant shall
be deemed to apply hereunder at any time the Company has any obligation (whether
absolute or contingent) under this Agreement. Notwithstanding the foregoing, if
the incorporation of any provision by reference from any Material Debt Agreement
would result in the violation by the Company of the terms of that Material Debt
Agreement, or be in violation of any law, rule or regulation (as interpreted by
any court of competent jurisdiction), then this Agreement shall not incorporate
that provision.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

 

62



--------------------------------------------------------------------------------

SECTION 6.01 Dividends and Other Restricted Payments. The Company will not
declare or pay, or set apart any funds for the payment of, any dividends (other
than dividends payable in common stock of the Company) on any shares of capital
stock of any class of the Company, or apply any of its funds, property or assets
to, or set apart any funds, property or assets for, the purchase, redemption or
other retirement of, or make any other distribution, by reduction of capital or
otherwise, in respect of, any shares of capital stock of any class of the
Company (collectively referred to as “Restricted Payments”), unless, immediately
after giving effect to such action, the sum of:

(a) the amounts declared and paid or payable as, or set apart for, dividends
(other than dividends paid or payable in common stock of the Company) on, or
distributions (taken at cost to the Company or fair value at time of
distribution, whichever is higher) in respect of, all shares of capital stock of
all classes of the Company subsequent to the Effective Date, and

(b) the excess, if any, of the amounts applied to, or set apart for, the
purchase, redemption or retirement of all shares of capital stock of all classes
of the Company subsequent to Effective Date, over the sum of (i) such amounts as
shall have been received as the net cash proceeds of sales of shares of capital
stock of all classes of the Company subsequent to Effective Date, plus (ii) the
aggregate principal amount of all indebtedness of the Company and its
Subsidiaries converted into or exchanged for shares of capital stock of the
Company subsequent to Effective Date; for the avoidance of doubt, in no event
shall the amount under this clause (b) be less than zero; will not be in excess
of (x) $100,000,000 plus (or minus in the case of a deficit) (y) 100% of the
quarterly consolidated net income of the Company and its Subsidiaries
(commencing with the first fiscal quarter ending December 31, 2017).

The foregoing provisions of this Section 6.01 to the contrary notwithstanding
(i) the Company may pay any dividend within 90 days of the date of its
declaration if, on the date of declaration, such dividend could properly have
been paid within the limitations of this Section 6.01 and (ii) the Company may
pay regular dividends on or make payments or purchases required to be made at
the time when made by the terms of any sinking fund, purchase fund or mandatory
redemption requirement in respect of any outstanding shares of preferred stock
of the Company originally issued for cash but all amounts so paid or applied
pursuant to clauses (i) and (ii) above shall be included in any subsequent
computation of Restricted Payments under this Section 6.01. The Company will not
declare any dividend payable more than 90 days after the date of declaration
thereof. Notwithstanding anything to the contrary in this Section 6.01, the
Company will not declare any dividend if a Default shall have occurred and be
continuing.

SECTION 6.02 Indebtedness; Certain Limitations on Subsidiaries.

(a) Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur, issue, assume, permit to exist or become or be liable,
contingently or otherwise, in respect of any Debt other than:

(i) the Obligations;

(ii) Debt existing on the date hereof and set forth on Schedule 6.02 or any
renewal or replacement thereof; provided, however that any such renewal or
replacement shall not increase the aggregate principal amount thereof and if the
existing Debt is subordinated, such renewal or replacement shall also be
subordinated on substantially similar terms;

(iii) Guaranties permitted under Section 6.07;

(iv) unsecured Current Indebtedness arising in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(v) Debt represented by dividends declared as permitted by Section 6.01, but not
yet paid;

(vi) unsecured Current Indebtedness for borrowed money;

(vii) Current Indebtedness representing amounts payable within one year in
respect of any Funded Indebtedness permitted by this Section 6.02(a);

(viii) [Reserved];

(ix) additional Debt (including whether Current Indebtedness or Funded
Indebtedness) so long as after giving effect to the incurrence of such Debt the
Company would be in compliance with the Net Leverage Ratio (after giving effect
to any Acquisition Holiday Election then in effect or irrevocably elected by the
Company for the fiscal quarter in which such Debt is incurred) as of the last
day of the most recently ended fiscal quarter determined on a pro forma basis
reasonably acceptable to the Administrative Agent;

(x) Debt owed to the Company or a wholly-owned Subsidiary; provided that
Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party shall
be subject to the limitations set forth in Section 6.06(e); and

(xi) Debt constituting Off-Balance Sheet Liabilities arising in connection with
Permitted Supplier Financings;

provided, however, that in no event shall the aggregate outstanding Debt of all
Subsidiaries that are not Guarantors exceed 10% of Consolidated Tangible Assets
at any time.

(b) Certain Limitations on Subsidiaries. Without limiting the applicability of
the other covenants herein, the Company will not cause, suffer or permit any
Subsidiary to:

(i) issue or sell any shares of its capital stock or securities convertible into
such capital stock except (a) issuance or sale of directors’ qualifying shares,
(b) issuance or sale to the Company or to any wholly-owned Subsidiary and
(c) issuance or sale of additional shares of stock of any such Subsidiary to any
holders thereof entitled to receive or purchase such additional shares through
the declaration of a stock dividend or through the exercise of preemptive
rights; or

(ii) sell, assign, transfer or otherwise dispose of any shares of capital stock
of any class of any other Subsidiary, or any other security of, or any Debt
owing to it by, any other Subsidiary (except in each case to the Company or to a
wholly-owned Subsidiary) unless such sale, assignment, transfer or other
disposition shall meet all the conditions set forth in Section 6.10 which would
be applicable to a similar disposition made by the Company; or

(iii) consolidate with or merge into any other Person or permit any other
corporation to merge into it, except a merger into or consolidation with (a) the
Company, (b) any wholly-owned Subsidiary or (c) any other Person if, immediately
thereafter, the surviving Person shall be a Subsidiary and the Company shall be
in full compliance with all the terms and provisions of this Agreement;
provided, that a Subsidiary may only consolidate with or merge into (x) the
Company in a transaction in which the surviving entity is the Company or (y) a
Loan Party (other than the Company) in a transaction in which the surviving
entity is a Loan Party; or

 

64



--------------------------------------------------------------------------------

(iv) sell, lease, transfer or otherwise dispose of all or any substantial part
of its property and assets except (a) to the Company or any wholly-owned
Subsidiary or (b) in the case of a sale to any other Person, in compliance with
all applicable requirements of Section 6.11 and Section 6.04; or

(v) make any Investments or commitments to make Investments except as expressly
permitted by Section 6.06.

Any Person which becomes a Subsidiary after the Effective Date shall for all
purposes of this Section 6.02 be deemed to have created, assumed or incurred, at
the time it becomes a Subsidiary, all Debt of such Person existing immediately
after it becomes a Subsidiary.

SECTION 6.03 Mergers and Consolidations. The Company will not consolidate with
or merge into any other Person, or permit any other Person to merge into the
Company, unless (a) the surviving or continuing Person shall be the Company, and
(b) no Default shall exist at the time of, or result from, such merger or
consolidation, and (c) after giving effect to such consolidation or merger the
Company would be in compliance with the Net Leverage Ratio (after giving effect
to any Acquisition Holiday Election then in effect or irrevocably elected by the
Company for the fiscal quarter in which such consolidation or merger occurs) as
of the last day of the most recently ended fiscal quarter determined on a
pro forma basis reasonably acceptable to the Administrative Agent.

SECTION 6.04 Sale of Assets. The Company will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of all, or a substantial portion
of, its property, assets or business to any other Person except for:

(a) sales of inventory in the ordinary course of business;

(b) in addition transactions permitted by Sections 6.04(a), (c) and (d), the
Company and its Subsidiaries may sell, lease and otherwise dispose of property,
assets and businesses; provided that, after giving effect to any such sale,
lease or other disposition, the aggregate fair market value of all property,
assets and businesses sold, leased or otherwise disposed of by the Company and
its Subsidiaries (other than in transactions permitted by Sections 6.04(a),
(c) and (d)) during any one fiscal year of the Company shall not exceed 10% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal year of the Company, unless the Company received the prior consent of the
Required Lenders. Notwithstanding the above referenced annual limitation on the
fair market value of all assets sold, leased or disposed of, the aggregate
amount of all assets, sold leased or otherwise disposed of pursuant to this
Section 6.04 after the Effective Date shall not exceed $300,000,000 on a
cumulative basis, unless the Company receives the prior consent of the Required
Lenders;

(c) sales of assets among wholly-owned Subsidiaries so long as such sale is upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arms-length
transaction; and

(d) Permitted Supplier Financings.

SECTION 6.05 Sale and Leaseback. The Company will not, nor will it permit any
Subsidiary to enter into any arrangement, directly or indirectly, with any
Person whereby the Company or any Subsidiary shall sell or transfer any
manufacturing plant or equipment owned or acquired by the Company or any
Subsidiary and then or thereafter rent or lease, as lessee, such property or any
part thereof, or other property which the Company or any Subsidiary, as the case
may be, intends to use for substantially the same purpose or purposes as the
property being sold or transferred, unless (a) the lease covering such property
shall be for a term of not less than three years and (b) the Company could then
incur Funded Indebtedness pursuant to Section 6.02(a)(viii) in an amount not
less than the capitalized value of the rentals payable by the Company or any
Subsidiary, as the case may be, under such lease determined in accordance with
GAAP.

 

65



--------------------------------------------------------------------------------

SECTION 6.06 Investments. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:

(a) Permitted Investments;

(b) Investments existing on the date hereof to the extent not otherwise
permitted under another clause of this Section 6.06, as set forth on Schedule
6.06;

(c) demand deposit accounts maintained in the ordinary course of business;

(d) loans or advances made by the Company or any Subsidiary to its employees
consistent with past practices (including loans to employees for relocation and
housing purchases, travel and entertainment expenses and similar purposes) up to
a maximum of $5,000,000 in the aggregate at any one time outstanding;

(e) Investments made by (i) a Subsidiary in the Company or another Subsidiary
and (ii) the Company in a Subsidiary; provided if at the time of making any such
Investment the Net Leverage Ratio exceeded 2.50 to 1.00 as of the last day of
the most recently completed fiscal quarter for the four fiscal quarter period
then ended, such Investment, together with other Investments made after the
Effective Date by the Company or any Subsidiary that is a Subsidiary Guarantor
in, and Guaranties of dividends, Debt or other obligations of, Subsidiaries that
are not Guarantors (all such Investments to be taken at the cost thereof at the
time of making such Investment without allowance for any subsequent write offs
or appreciation or depreciation thereof, but less any amount repaid or recovered
on account of capital or principal), shall not on the date of the making of such
Investment or Guaranty (on a pro forma basis reasonably acceptable to the
Administrative Agent and after giving effect to such Investment or Guaranty)
exceed 20% of Consolidated Tangible Assets as of the last day of such four
fiscal quarter period;

(f) additional Investments and Acquisitions made by the Company or a Subsidiary;
provided, however, that notwithstanding any of the foregoing, the Company will
not, nor will it permit any Subsidiary to make any Investment pursuant to this
clause (f), or any commitment to any Investment pursuant to this clause (f), if
immediately after giving effect to any such proposed Investment, whether made
before or after the Effective Date, the aggregate amount of all of the
Investments made by the Company or a Subsidiary pursuant to this clause (f)
after December 31, 2017 (all such Investments to be taken at the cost thereof at
the time of making such Investment without allowance for any subsequent write
offs or appreciation or depreciation thereof, but less any amount repaid or
recovered on account of capital or principal), shall exceed 30% of the
Consolidated Tangible Net Worth plus long-term deferred tax liabilities of the
Company and its Subsidiaries calculated as of the last day of the most recently
completed fiscal quarter on a pro forma basis reasonably acceptable to the
Administrative Agent after giving effect to such Investment; provided, further,
that an Acquisition shall be permitted hereunder solely to the extent that
(i) such Acquisition is not an Unfriendly Acquisition, (ii) no Event of Default
has occurred and is continuing or would arise after giving effect (including on
a pro forma basis) thereto and (iii) if the aggregate consideration paid in
respect of such acquisition exceeds $150,000,000, then the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to the effect that the Company and its Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.12
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such Acquisition
(and any related incurrence or repayment of Indebtedness with its terms) had
occurred on the first day of each relevant period for testing such compliance;
and

 

66



--------------------------------------------------------------------------------

(g) Investments made in connection with a Restructuring by (i) a Subsidiary in
the Company or another Subsidiary and (ii) the Company in a Subsidiary; provided
that such Investment, together with other Investments made after the Effective
Date by the Company or any Subsidiary that is a Subsidiary Guarantor in, and
Guaranties of dividends, Debt or other obligations of, Subsidiaries that are not
Guarantors (all such Investments to be taken at the cost thereof at the time of
making such Investment without allowance for any subsequent write offs or
appreciation or depreciation thereof, but less any amount repaid or recovered on
account of capital or principal), shall not on the date of the making of such
Investment or Guaranty (on a pro forma basis reasonably acceptable to the
Administrative Agent and after giving effect to such Investment or Guaranty)
exceed 10% of Consolidated Tangible Assets as of the last day of such four
fiscal quarter period.

SECTION 6.07 Guaranties. The Company will not, nor will it permit any Subsidiary
to, guarantee any dividend, or guarantee any obligation or Debt of, or enter
into or remain liable upon any Guaranty of any other Person, other than
(i) Guaranties of an obligation or Debt of the Company or a Subsidiary which the
Company or such Subsidiary shall be authorized to incur pursuant to the
provisions of this Agreement (exclusive of Guaranties described in clause (iii)
of this Section 6.07) and Guaranties of obligations or Debt secured by mortgages
or Liens permitted under clauses (b), (c) and (d) of Section 6.08,
(ii) Guaranties incurred in the ordinary course of business of the Company or of
a Subsidiary, (iii) Guaranties by the Company of Debt to the extent such
Guaranty would be permitted to be incurred under Section 6.02(a)(viii) and
(iv) Guaranties evidenced by the Subsidiary Guaranty; provided that
(x) Guaranties by the Company or any Subsidiary of obligations of Subsidiaries
that are not Guarantors shall be permitted under this Section 6.07 solely to the
extent otherwise permitted under Section 6.06, and (y) the Company shall not at
any time permit any Subsidiary to guarantee any other Debt of the Company unless
and until such Subsidiary has become a Subsidiary Guarantor in accordance with
the terms of Section 5.10 hereof.

SECTION 6.08 Liens. The Company will not, and will not permit any Subsidiary to,
create or incur or suffer to be created or incurred or to exist any mortgage,
Lien, security interest, charge or encumbrance of any kind on, or pledge of, any
property or assets of any kind, real or personal, tangible or intangible, of the
Company or any such Subsidiary, whether owned before or after the Effective
Date, or acquire or agree to acquire any property or assets of any kind under a
conditional sale agreement or other title retention agreement or file or permit
the filing of any financing statement under the Uniform Commercial Code in
effect in the relevant jurisdiction or other similar notice under any other
similar statute; provided, however, that the provisions of this Section 6.08
shall not prevent or restrict the creation, incurring or existence of any of the
following:

(a) any mortgage, lien, security interest, charge or encumbrance on, or pledge
of, any property or assets of any Subsidiary to secure Debt owing by it to the
Company or a wholly-owned Subsidiary;

(b) purchase money mortgages or other liens on real property (including
leaseholds) and fixtures thereon, acquired by the Company or any Subsidiary, to
secure the purchase price of such property (or to secure Debt incurred solely
for the purpose of financing the acquisition of any such property to be subject
to such mortgage or other lien), or mortgages or other liens existing on any
such property at the time of acquisition of such property by the Company or by
Subsidiary, whether or not assumed, or any mortgage or Lien on real property of
Subsidiary, provided that at the time of the acquisition of the property

 

67



--------------------------------------------------------------------------------

by the Company or a Subsidiary, or at the time of the acquisition of the
Subsidiary by the Company, as the case may be, (i) the principal amount of the
Debt secured by each such mortgage or Lien, plus the principal amount of all
other indebtedness secured by mortgages or Liens on the same property, shall not
exceed 75% of the fair value thereof (without deduction of the Debt secured by
mortgages or Liens on such property) at the time of the acquisition thereof by
the Company or Subsidiary, whichever is the lesser, (ii) every mortgage or Lien
shall apply only to the property originally subject thereto and fixed
improvements constructed thereon;

(c) refundings or extensions of the mortgages or Liens permitted in the
foregoing subsection 6.08(b) and subsection 6.08(l) for amounts not exceeding
the principal amounts of the indebtedness secured by such Liens so refunded or
extended at the time of the refunding or extension thereof, and applying only to
the same property theretofore subject to the same and fixed improvements
constructed thereon;

(d) the owning or acquiring or agreeing to acquire machinery or equipment useful
for the business of the Company or any Subsidiary subject to or upon chattel
mortgages or conditional sale agreements or other title retention agreements;

(e) deposits, liens or pledges to enable the Company or any Subsidiary to
exercise any privilege or license, or to secure payments of workmen’s
compensation, unemployment insurance, old age pensions or other social security,
or to secure the performance of bids, tenders, contracts (other than for the
payment of money) or leases to which the Company or any Subsidiary is a party,
or to secure public or statutory obligations of the Company or any Subsidiary,
or to secure surety, stay or appeal bonds to which the Company or any Subsidiary
is a party, but, as to all of the foregoing, only if the same shall arise and
continue in the ordinary course of business; or other similar deposits or
pledges made and continued in the ordinary course of business;

(f) mechanic’s, workmen’s, repairmen’s or carriers’ Liens, but only if arising,
and only so long as continuing, in the ordinary course of business; or other
similar Liens arising and continuing in the ordinary course of business; or
deposits or pledges in the ordinary course of business to obtain the release of
any such Liens;

(g) Liens arising out of judgments or awards against the Company or any
Subsidiary with respect to which the Company or such Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review; or liens incurred by
the Company or any such Subsidiary for the purpose of obtaining a stay or
discharge in the course of any legal proceeding to which the Company or such
Subsidiary is a party;

(h) Liens for taxes not yet subject to penalties for nonpayment or contested in
good faith where adequate reserves have been set aside, or minor survey
exceptions, or minor encumbrances, easements or reservations of, or rights of
others for, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real properties, which encumbrances, easements, reservations, rights and
restrictions do not in the aggregate materially detract from the value of said
properties or materially impair their use in the operation of the business of
the Company or of such Subsidiary owning the same;

(i) Liens in favor of the United States of America or any department or agency
thereof or in favor of a prime contractor under a United States Government
contract, and resulting from the acceptance of progress or partial payments
under United States Government contracts or subcontracts thereunder;

 

68



--------------------------------------------------------------------------------

(j) inchoate liens arising under the ERISA to secure contingent liabilities;

(k) any arrangement permitted by Section 6.05;

(l) existing Liens securing Debt set forth on Schedule 6.08;

(m) other Liens securing Debt in an amount not to exceed $5,000,000 at any time;
and

(n) Liens (if any) arising in connection with Permitted Supplier Financings and
financing statements filed under the Uniform Commercial Code evidencing sales of
accounts receivable made pursuant to Permitted Supplier Financings;

provided, however, that (i) the aggregate fair market value of all Property
subject to Liens permitted by Sections 6.08(b), (c) and (d) shall not exceed an
amount equal to 15% of Consolidated Tangible Net Worth plus long-term deferred
tax liabilities and (ii) the aggregate unpaid principal amount of all Debt of
the Company or any Subsidiary secured pursuant to the provisions of
Sections 6.08(b), (c) and (d) shall not at any time exceed 30% of Consolidated
Tangible Net Worth plus long-term deferred tax liabilities; provided, further,
that no Property of the Borrower or any Guarantor shall be pledged to secure any
obligations of any Subsidiary that is not a Guarantor (other than in connection
with any Restructuring otherwise permitted hereby).

SECTION 6.09 Purchase of Stocks. The Company will not, nor will it permit any
Subsidiary to extend credit to others for the purpose of purchasing or carrying
any “margin stock” (as defined in Regulation U) or use any of the proceeds of
the loans made under this Agreement (a) to purchase or carry any “margin stock”
if, after giving effect to such purchase, more than 25% of the book value of the
consolidated assets of the Company and its Subsidiaries subject to Section 6.04,
Section 6.08 and Section 6.10 consist of “margin stock” or (b) to acquire any
security in any transaction which is subject to Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended.

SECTION 6.10 Limitations on Dispositions of Stock or Indebtedness of
Subsidiaries. The Company will not sell, assign, transfer or otherwise dispose
of (except to a wholly-owned Subsidiary) any shares of capital stock of any
class of any Subsidiary, or any other security of, or any Debt owing to it by,
any such Subsidiary, unless (i) all of the capital stock and other securities
and the entire Debt of such Subsidiary at the time owned by the Company and by
all its other Subsidiaries shall be sold, assigned, transferred or otherwise
disposed of, at the same time, for cash, (ii) such Subsidiary shall not, at the
time of such sale, assignment, transfer or other disposition, own either (a) any
shares of capital stock of any class or any other security or any Debt of any
other Subsidiary of the Company which is not being simultaneously disposed of as
permitted by this Section 6.10 or (b) any Debt of the Company, and (iii) such
sale, assignment or transfer is not prohibited by Section 6.03 or Section 6.04
hereof.

SECTION 6.11 Affiliates. The Company will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate other than (a) transactions solely among the Company
and its wholly-owned Subsidiaries otherwise permitted by this Agreement or
(b) pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than the Company or such Subsidiary would obtain
in a comparable arms-length transaction.

 

69



--------------------------------------------------------------------------------

SECTION 6.12 Financial Covenants.

(a) Maximum Net Leverage Ratio. The Company will not permit the ratio (the “Net
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after March 31, 2018, of (i) Consolidated Indebtedness minus Qualified
Cash, in each case as of the last day of the applicable fiscal quarter (it being
understood that such difference shall not be less than zero) to
(ii) Consolidated EBITDA for the period of four (4) fiscal quarters then ended,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be greater than 3.50 to 1.00; provided, that the Company may, not more than one
(1) time during the term of this Agreement, elect (an “Acquisition Holiday
Election”) to increase the maximum Net Leverage Ratio permitted under this
Section 6.12(a) to 4.00 to 1.00 for a period of four (4) consecutive fiscal
quarters in connection with, and commencing with the first fiscal quarter ending
after, an Acquisition (the “Acquisition Holiday Election Quarter”) if, the
aggregate consideration paid or to be paid in respect of such Acquisition equals
or exceeds $75,000,000 (it being understood that the Leverage Ratio shall return
to less than or equal to 3.50 to 1.00 no later than the fifth fiscal quarter
following the Acquisition Holiday Election Quarter).

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters ending on and after
March 31, 2018, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
then ended, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 3.50 to 1.00.

SECTION 6.13 Scope of Business. The Company will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

SECTION 6.14 Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.15 Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.15 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to any
Restructuring Transaction Documents in connection with a Restructuring permitted
hereby so long as such restrictions are necessary (as determined by the Company
in good faith in consultation with its legal and/or tax advisors) in order to
effect the related Restructuring, (iv) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

70



--------------------------------------------------------------------------------

SECTION 6.16 Anti-Corruption Laws and Sanctions. The Company will not request
any Borrowing or Letter of Credit, and the Company shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit or lend, contribute or otherwise make available such proceeds, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any Person.

SECTION 6.17 Changes in Fiscal Year. The Company will not, nor will it permit
any of its Subsidiaries to, change its fiscal year from the basis in effect on
the Effective Date.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or in
all respects in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) when made or deemed made;

(d) (i) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03, 5.04 (with respect to the Company’s
existence), 5.09, 5.10 or 5.11 or in Article VI or (ii) any Loan Document shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or any Loan Party takes any action for the purpose
of terminating, repudiating or rescinding any Loan Document or any of its
obligations thereunder;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

71



--------------------------------------------------------------------------------

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or a final order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed on appeal or shall not otherwise be appropriately contested in good
faith;

(l) any ERISA Event shall occur that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) other than at the request of an Affiliate of the Company party thereto (as
permitted thereunder), an event shall occur which (i) permits the investors in
respect of Off-Balance Sheet Liabilities of the Company or any of its
Subsidiaries in an amount, individually or in the aggregate, in excess of
$10,000,000, to require amortization or liquidation of such Off-Balance Sheet
Liabilities and (x) such event is not remedied within ten (10) days after the
occurrence thereof or (y) such investors shall require amortization or
liquidation of such Off-Balance Sheet Liabilities as a result of such event, or
(ii) results in the termination or reinvestment of collections or proceeds of
accounts or note receivables, as applicable, under the documents and other
agreements evidencing such Off-Balance Sheet Liabilities; or

 

72



--------------------------------------------------------------------------------

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j) hereof; and in case of any event with respect to
any Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and cash collateral for the LC Exposure, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender and the Issuing Bank), and neither the Company nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

73



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring

 

74



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the any Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any other Lender and their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
arranger of this credit facility or any amendment hereto or any other Lender and
their respective Related Parties and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Company and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their capacities as
Syndication Agent as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a)Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Company, to it at Edens and Winnetka Road, Northfield, Illinois
60093, Attention of Vice President and Chief Financial Officer (Telecopy
No. (847) 446-2843);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 7th Floor,
Chase Tower, Chicago, Illinois 60601, Attention of Malcolm Brown (Telecopy
No. (844) 490-5663, Email: malcolm.brown@chase.com and
jpm.agency.cri@jpmorgan.com); and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of Mohamed Khan (Telecopy No. 44 207 777 2360, Email:
loan_and_agency_london@jpmorgan.com);

 

75



--------------------------------------------------------------------------------

(iii) if to the Issuing Banks:

(A) in the case of JPMorgan Chase Bank, N.A. to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, 7th Floor, Chase Tower, Chicago, Illinois 60601,
Attention of Malcolm Brown (Telecopy No. (844) 490-5663, Email:
malcolm.brown@chase.com and jpm.agency.cri@jpmorgan.com);

(B) in the case of Bank of America, N.A., to it at Bank of America, One
Independence Center, 101 North Tryon Street, Charlotte, NC 28255-001, Attention
of Doc Retention Center, NC1-001-05-13 (Telecopy No. (866) 255-9922);

(C) in the case of any other Issuing Bank, to it at such address as may be
provided to the Borrowers and the Administrative Agent;

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, 7th Floor, Chase Tower, Chicago, Illinois 60601, Attention of Sabana
Johnson (Telecopy No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

76



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent that such damages, losses or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a)No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment and subject to Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that, subject to Section 2.14, no such
agreement shall (i) increase the

 

77



--------------------------------------------------------------------------------

Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not by itself constitute a
reduction in the rate of interest or fees for purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date) or
(vi) release the Company from its obligations under Article X or Article XI or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.22 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender);
provided further, that no such agreement shall amend or modify the provisions of
Section 2.06 or any letter of credit application and any bilateral agreement
between the Company and any Issuing Bank regarding such Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Company
and such Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Administrative Agent and such Issuing
Bank, respectively. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become

 

78



--------------------------------------------------------------------------------

a Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a)The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
only one primary counsel for the Administrative Agent and one local counsel for
the Administrative Agent in each specialty and relevant jurisdiction, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, equity
holders or Affiliates, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach in bad faith by
such Indemnitee of its express obligations under this Agreement pursuant to a
claim initiated by the Company. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

79



--------------------------------------------------------------------------------

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that any such payment by the Lenders shall
not relieve the Company of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) unless such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have arisen out of
the gross negligence or willful misconduct of such Person, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a)The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided further, that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

80



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

81



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any

 

82



--------------------------------------------------------------------------------

amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations set forth therein) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

83



--------------------------------------------------------------------------------

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reductions of the
Letter of Credit Commitment of any Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a)This
Agreement shall be construed in accordance with and governed by the law of the
State of New York (including, without limitation, Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but otherwise without regard to conflicts
of laws principles thereof).

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.

 

84



--------------------------------------------------------------------------------

Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY

 

85



--------------------------------------------------------------------------------

HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Company
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC

 

86



--------------------------------------------------------------------------------

INFORMATION ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrowers and
other companies with which it may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by any Credit
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers or their
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrowers in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrowers, confidential information obtained from other companies.

 

87



--------------------------------------------------------------------------------

SECTION 9.15 No Advisory or Fiduciary Responsibility. Each Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that no Credit
Party will have any obligations except those obligations expressly set forth
herein and in the other Loan Documents and each Credit Party is acting solely in
the capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transactions contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Borrower or any
other person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the
Borrowers with respect thereto.

SECTION 9.16 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

Cross-Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby absolutely and irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations. Each Borrower further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
Each of the Borrowers hereby irrevocably and unconditionally agrees, jointly and
severally with the other Borrowers, that if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Administrative Agent, the Issuing Bank and the
Lenders immediately on demand against any cost, loss or liability they incur as
a result of any other Borrower or any of its Affiliates not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by such Borrower under this Article X on the date when it would have
been due (but so that the amount payable by each Borrower under this indemnity
will not exceed the amount which it would have had to pay under this Article X
if the amount claimed had been recoverable on the basis of a guarantee).

 

88



--------------------------------------------------------------------------------

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of such Borrower
to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, the Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
holder of the Obligations in its discretion).

 

89



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Obligations.

Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X, Article XI or the Subsidiary Guaranty, as applicable, in respect
of Specified Swap Obligations (provided, however, that each Borrower shall only
be liable under this paragraph for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Obligation incurred
solely by or on behalf of, the Company or any Subsidiary Guarantor which is a
Domestic Subsidiary.

[Signature Pages Follow]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

STEPAN COMPANY, as a Borrower By:  

/s/ Matthew J. Eaken

Name:   Mattew J. Eaken Title:   Vice President, Corporate Controller and
Interim   Chief Financial Officer

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and a Lender
By:  

/s/ Christopher A. Salek

Name:   Christopher A. Salek Title:   Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and as a Lender By:  

/s/ Carlos Morales

Name:   Carlos Morales Title:   SVP

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Kohnen

Name:   Michael Kohnen Title:   Senior Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Lisa Garling

Name:   Lisa Garling Title:   Director

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Thomas Hasenauer

Name:   Thomas Hasenauer Title:   Director

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Diane M. Marshall

Name:   Diane M. Marshall Title:   Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as a Lender By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Pádraig Matthews

Name:   Pádraig Matthews Title:   Director

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ James N. DeVries

Name:   James N. DeVries Title:   Senior Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Thomas Lass

Name:   Thomas Lass Title:   Senior Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL, NY, as a Lender By:  

/s/ Eric Longuet

Name:   Eric Longuet Title:   Managing Director By:  

/s/ Eugene Kenny

Name:   Eugene Kenny Title:   Vice President

 

 

 

 

 

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

SPECIFIED ACCOUNT DEBTORS

Colgate-Palmolive Company

Henkel AG&Co. KGaA

The Proctor &Gamble Company

Reckitt Benckiser Group plc

Unilever N.V.

Unilever PLC



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 55,000,000.00  

BANK OF AMERICA, N.A.

   $ 55,000,000.00  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 35,000,000.00  

SUNTRUST BANK

   $ 35,000,000.00  

BMO HARRIS BANK N.A.

   $ 35,000,000.00  

BANK OF THE WEST

   $ 35,000,000.00  

ING BANK N.V., DUBLIN BRANCH

   $ 25,000,000.00  

U.S. BANK NATIONAL ASSOCIATION

   $ 25,000,000.00  

CITIZENS BANK, N.A.

   $ 25,000,000.00  

CREDIT INDUSTRIEL ET COMMERCIAL, NY

   $ 25,000,000.00  

AGGREGATE COMMITMENT

   $ 350,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

 

ISSUING BANK

   LETTER OF CREDIT
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 12,500,000  

BANK OF AMERICA, N.A.

   $ 12,500,000  



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Type

   Number   

Borrower

   Currency    Amount      Effective Date  

SBLC

   S-862794    Stepan Company    USD    $ 692,928.00        10-Jul-14  

SBLC

   NUSCGI002438    Stepan Company    USD    $ 79,702.16        25-Oct-17  

SBLC

   NUSCGI002437    Stepan Company    USD    $ 125,243.60        25-Oct-17  

SBLC

   S-630667    Stepan Company    USD    $ 1,984,000.00        10-Jul-14  

SBLC

   S-823841    Stepan Company    USD    $ 2,000,000.00        4-May-15  



--------------------------------------------------------------------------------

SCHEDULE 3.08

SUBSIDIARIES

 

SUBSIDIARY

  

JURISDICTION

OF

ORGANIZATION

  

PARENT

  

PERCENT

OWNERSHIP

Nanjing Stepan Jinling Chemical Limited Liability Company (joint venture)   
China    Stepan Company    80 PBC Indústria Química Ltda.    Brazil    Stepan
Quimica Ltda.    100 Stepan Asia Pte. Ltd.    Singapore    Stepan Canada Inc.   
100 Stepan Canada Inc.    Canada    Stepan Holdings, LLC    100 Stepan CDMX, S.
de R.L. de C.V.    Mexico    Stepan Mexico Holdings, LLC    100 Stepan Chemical
(Nanjing) Co., Ltd.    China    Stepan Holdings Asia Pte. Ltd.    100 Stepan
Chemical (Shanghai) Co., Ltd.    China    Stepan Asia Pte. Ltd.    100 Stepan
Colombia S.A.S.    Colombia   

Stepan Canada Inc.

Stepan Company

  

5.5

94.5

Stepan Deutschland GmbH    Germany   

Stepan Europe S.A.S.

Stepan Company

  

94

6

Stepan Europe S.A.S.    France    Stepan Canada Inc.    100 Stepan Holdings Asia
Pte. Ltd.    Singapore    Stepan Company    100 Stepan Holdings, LLC    United
States    Stepan Company    100 Stepan (India) Private Limited    India   

Stepan Company

Stepan Asia Pte. Ltd.

  

99

1

Stepan International Trading (Shanghai) Co., Ltd.    China    Stepan Company   
100 Stepan Mexico Holdings, LLC    United States    Stepan Company    100 Stepan
Mexico, S.A. de C.V.    Mexico    Stepan Company    99.9 Stepan (Nanjing)
Chemical R&D Co., Ltd.    China    Stepan Holdings Asia Pte. Ltd.    100



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION

OF

ORGANIZATION

  

PARENT

  

PERCENT

OWNERSHIP

Stepan Philippines, Inc.    Philippines    Stepan Company    100 Stepan
Philippines Quaternaries, Inc.    Philippines    Stepan Philippines, Inc.    100
Stepan Polska Sp. z o.o.    Poland    Stepan Europe S.A.S.    100 Stepan Química
Ltda.    Brazil   

Stepan Canada Inc.

Stepan Holdings Asia Pte. Ltd.

  

84.72

15.28

Stepan Specialty Products B.V.    Netherlands    Stepan Specialty Products, LLC
   100 Stepan Specialty Products, LLC*    United States    Stepan Company    100
Stepan Surfactants Holdings, LLC*    United States    Stepan Company    100
Stepan UK Limited    United Kingdom    Stepan Europe S.A.S.    100 Tebras
Tensoativos do Brasil Ltda.    Brazil    Stepan Quimica Ltda.    100

 

* Subsidiary Guarantor as of the Effective Date.



--------------------------------------------------------------------------------

SCHEDULE 3.14

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING DEBT

Indebtedness of the Company and its Subsidiaries on December 31, 2017

 

OBLIGOR

  

CREDITOR

  

DESCRIPTION OF

INDEBTEDNESS

(INCLUDING

INTEREST RATE)

   COLLATERAL
(IF ANY)    MATURITY      OUTSTANDING
PRINCIPAL
AMOUNT
(000’S)  

Stepan Company

   AXA Equitable Life Insurance Company    3.86% Notes    None      2025      $
9,000  

Stepan Company

   AXA Equitable Life Insurance Company    5.69% Notes    None      2018      $
2,071  

Stepan Company

   AXA Equitable Life Insurance Company    5.88% Notes    None      2020      $
7,143  

Stepan Company

   Babson Capital Management LLC    3.86% Notes    None      2025      $ 40,000
 

Stepan Company

   CIGNA    5.69% Notes    None      2018      $ 10,000  

Stepan Company

   Delaware Investment Advisors    3.86% Notes    None      2025      $ 25,000  

Stepan Company

   Great-West Life & Annuity Insurance Company    3.86% Notes    None      2025
     $ 7,000  

Stepan Company

   Horizon Blue Cross Blue Shield of New Jersey    3.86% Notes    None      2025
     $ 1,000  

Stepan Company

   New York Life Investment Management LLC    4.86% Notes    None      2023     
$ 17,143  

Stepan Company

   Protective    5.69% Notes    None      2018      $ 786  

Stepan Company

   Prudential Capital Group    4.86% Notes    None      2023      $ 38,571  

Stepan Company

   Prudential Capital Group    5.88% Notes    None      2022      $ 14,286  

Stepan Company

   The Guardian Life Insurance Company of America    3.86% Notes    None     
2025      $ 18,000  

Stepan Company

   Babson Capital Management LLC    3.95% Notes    None      2027      $ 30,000
 

Stepan Company

   Prudential Capital Group    3.95% Notes    None      2027      $ 30,000  

Stepan Company

   Delaware Investment Advisors    3.95% Notes    None      2027      $ 20,000  

Stepan Company

   The Guardian Life Insurance Company of America    3.95% Notes    None     
2027      $ 14,000  

Stepan Company

   CIGNA    3.95% Notes    None      2027      $ 6,000  

Stepan Colombia S.A.S.

   BANCOLOMBIA   

Floating Rate

Revolving Line of Credit

   None      2018      $ 4,641  

Stepan Deutschland GmbH

   BNP Paribas   

Floating Rate

Revolving Line of Credit

   None      2018      $ 2,400  

Stepan Europe S.A.S.

   Lyonnaise de Banque   

Floating Rate

Revolving Line of Credit

   None      2018      $ 4,800  

Stepan Europe S.A.S.

   Societe Generale   

Floating Rate

Revolving Line of Credit

   None      2018      $ 4,200  

Stepan Europe S.A.S.

   Credit Lyonnais   

Floating Rate

Revolving Line of Credit

   None      2018      $ 4,800  

Stepan Europe S.A.S.

   BNP Paribas   

Floating Rate

Revolving Line of Credit

   None      2018      $ 3,600  

Stepan Europe S.A.S.

   HSBC   

Floating Rate

Revolving Line of Credit

   None      2018      $ 2,400  

Stepan Chemical (Nanjing) Co., Ltd & Stepan (Nanjing) Chemical R&D Co., Ltd.

   Bank of America, N.A. Shanghai Branch   

Floating Rate

Revolving Line of Credit

   None      2018      $ 12,000  

Stepan Mexico, S.A. de C.V.

   Banamex   

Floating Rate

Revolving Line of Credit

   None      2018      $ 886  

Stepan Philippines Quaternaries, Inc.

   JP Morgan Chase Bank, N.A., Manila Branch   

Floating Rate

Revolving Line of Credit

   None      2018      $ 6,000  



--------------------------------------------------------------------------------

SCHEDULE 6.06

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.15

RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                                                2.    Assignee:   
                                                                                
            [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Company:    Stepan Company                                        
                 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement 5.    Credit Agreement:   
The Credit Agreement dated as of January 30, 2018 among Stepan Company, the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent 6.    Assigned Interest:   

 

 

1  Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

Aggregate Amount of Commitment/Loans for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

$

   $        %  

$

   $        %  

$

   $        %  

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank

 

By:  

 

  Title: [Consented to:]3 STEPAN COMPANY By:  

 

  Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

[Intentionally Omitted]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20            (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of January 30, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

STEPAN COMPANY

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:  

 

Name:   Title:  

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20            (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of January 30, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and by the Credit Agreement and to become a Lender under the Credit Agreement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (f) if it
is a Foreign Lender, attached to this Supplement is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the undersigned.

 

Exhibit D-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[             ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

STEPAN COMPANY

 

By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.as Administrative Agent

 

By:  

 

Name:   Title:  

 

Exhibit D-3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

STEPAN COMPANY

REVOLVING CREDIT FACILITY

January 30, 2018

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Stepan Company, a
Delaware corporation (the “Company”), the Foreign Subsidiary Borrowers from time
to time party thereto, the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Company from the Lenders
in an initial aggregate principal amount of $350,000,000.

SCHEDULES

 

Schedule 1.01    —    Specified Account Debtors Schedule 2.01A    —   
Commitments Schedule 2.01B    —    Letter of Credit Commitments Schedule 2.06   
—    Existing Letters of Credit Schedule 3.08    —    Subsidiaries Schedule 3.14
   —    Environmental Matters Schedule 6.02    —    Existing Debt Schedule 6.06
   —    Existing Investments Schedule 6.15    —    Restrictive Agreements      
                                             EXHIBITS Exhibit A    —    Form of
Assignment and Assumption Exhibit B    —    Intentionally Omitted Exhibit C    —
   Form of Increasing Lender Supplement Exhibit D    —    Form of Augmenting
Lender Supplement Exhibit E    —    List of Closing Documents Exhibit F    —   
Form of Subsidiary Guaranty Exhibit G-1    —    Form of Borrowing Request
Exhibit G-2    —    Form of Interest Election Request Exhibit H    —    Form of
Note Exhibit I-1    —    Form of U.S. Tax Certificate (Foreign Lenders That Are
Not Partnerships) Exhibit I-2    —    Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships)

 

 

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit I-3    —    Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships) Exhibit I-4    —    Form of U.S. Tax Certificate (Foreign Lenders
That Are Partnerships) Exhibit J    —    Form of Compliance Certificate Exhibit
K-1    —    Form of Borrowing Subsidiary Agreement Exhibit K-2    —    Form of
Borrowing Subsidiary Termination

 

2. Notes executed by the Company in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Company, the “Loan Parties”) in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, (iv) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Company) authorized to request a Borrowing or the issuance of a Letter of
Credit under the Credit Agreement, and (v) Good Standing Certificates for each
Loan Party from the Secretary of State of the jurisdiction of its organization
and such other jurisdictions as the Administrative Agent shall reasonably
request.

C. OPINIONS

 

5. Opinion of Jennifer Ansbro Hale, Vice President, General Counsel, Chief
Compliance Officer and Secretary of the Company.

 

6. Opinion of Katten Muchin Rosenman LLP, special counsel to the Company.

D. MISCELLANEOUS

 

7. Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and
correct, (ii) no Default or Event of Default has occurred and is then continuing
and (iii) each note purchase agreement (or similar agreement) in existence on
the Effective Date governing one or more series of the Company’s senior private
placement notes has been (x) terminated (with all notes and other obligations
thereunder having been paid in full) or (y) amended to substitute financial
covenants substantially identical to those described herein for any existing
financial covenants in such note purchase agreement.

 

8. Termination Letter for Existing Credit Agreement.

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of January 30, 2018 by
and among the undersigned (together with any Subsidiaries which become parties
to this Guaranty by executing a Supplement hereto in the form attached hereto as
Annex I, the “Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the ratable benefit of the
Holders of Guaranteed Obligations (as defined below) under the Credit Agreement
described below.

WITNESSETH

WHEREAS, Stepan Company, a Delaware corporation (the “Company”), has entered
into that certain Credit Agreement, dated as of January 30, 2018 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto (together with the Company, the
“Borrowers”) and the financial institutions from time to time parties thereto as
lenders (the “Lenders”), and the Administrative Agent;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (consisting of certain
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.10 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all of the “Guaranteed Obligations” (as
defined below); and

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Company has provided, and such direct and indirect
financial and other support and benefits as the Company may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Company to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrowers
pursuant to the Credit Agreement and the flexibility provided by the Credit
Agreement for each Guarantor to do so which significantly facilitates the
business operations of the Borrowers and each Guarantor and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement and
to continue to make extensions of credit thereunder, each of the Guarantors is
willing to guarantee the Guaranteed Obligations;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

 

Exhibit F-1



--------------------------------------------------------------------------------

SECTION 2. Representations, Warranties and Covenants. In order to induce the
Lenders to make and to continue to make the Loans and the other financial
accommodations to the Borrowers under the Credit Agreement and to issue the
Letters of Credit described in the Credit Agreement, and to induce the
Administrative Agent to perform and to continue to perform its obligations under
the Credit Agreement, each of the Guarantors represents and warrants to each
Lender and the Administrative Agent as of the date of this Guaranty and
thereafter on each date a Borrowing or issuance, amendment, renewal or extension
of a Letter of Credit occurs that:

(A) It (i) is a corporation, partnership or limited liability company, or
partnership duly incorporated or organized, as the case may be, validly existing
and in good standing under the laws of its jurisdiction of incorporation,
organization or formation, (ii) is duly qualified to do business as a foreign
entity and is in good standing under the laws of each jurisdiction where the
business conducted by it makes such qualification necessary, and (iii) has all
requisite corporate, partnership or limited liability company power and
authority, as the case may be, to own, operate and encumber its Property and to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority could not
reasonably be expected to have a Material Adverse Effect.

(B) It has the requisite corporate, limited liability company or partnership, as
applicable, power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance of each of its obligations hereunder
have been duly authorized by proper corporate, limited liability or partnership
proceedings, including any required shareholder, member or partner approvals,
and this Guaranty constitutes a legal, valid and binding obligation of each
Guarantor, enforceable against such Guarantor, in accordance with its terms,
except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyances or transfers, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or agreement to which such Guarantor is party or is
subject or which it or its Property is bound or affected, or require termination
of any such indenture, instrument or agreement, (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of such Guarantor, other than Liens permitted or created by the Loan Documents,
or (iv) require any approval of such Guarantor’s board of directors or
shareholders, members, partners or unitholders except such as have been
obtained. The execution, delivery and performance by the Guarantors of each of
the Loan Documents to which such Guarantor is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any governmental authority, including under any
environmental property transfer act or environmental laws or regulations, except
filings, consents or notices which have been made.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrowers to,
fully comply with those covenants and agreements of the Borrowers applicable to
such Guarantor set forth in the Credit Agreement.

 

Exhibit F-2



--------------------------------------------------------------------------------

SECTION 3. Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, as
a primary obligor and not merely as a surety, to each of the below-defined
Holders of Guaranteed Obligations and its successors, transfers and assigns, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrowers
pursuant to the Credit Agreement, (ii) any obligations of the Borrowers to
reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all obligations
of the Company or its Subsidiaries owing to any Lender or any affiliate of any
Lender under any Swap Agreement or Banking Services Agreement, (iv) all other
amounts payable by the Company or any of its Subsidiaries under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement and the other Loan
Documents (including, without limitation, attorneys’ fees and expenses) and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrowers of all of the agreements, conditions, covenants, and
obligations of the Borrowers contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”); provided, however,
that the definition of “Guaranteed Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor. Upon (x) the failure by the
Company or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or the relevant Loan Document, as the case may
be. Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable, unconditional, present and continuing guaranty of payment and is
not a guaranty of collection, and is no way conditioned upon any attempt to
collect from the Borrowers, any other Subsidiary Guarantor or any other
Affiliate of the Company or any other action, occurrence or circumstance
whatsoever.

Notwithstanding any stay, injunction or other prohibition preventing such action
against the Borrowers, if for any reason whatsoever the Borrowers shall fail or
be unable duly, punctually and fully to perform or pay any Guaranteed Obligation
as and when the same shall become due and payable or to perform or comply with
any other Guaranteed Obligation, whether or not such failure or inability shall
constitute an Event of Default, each Guarantor will forthwith pay or cause to be
paid such amounts to the Administrative Agent for application on any of the
Guaranteed Obligations, in lawful money of the United States of America, at the
place specified in the Credit Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or
complied with, together with interest (in the amounts and to the extent required
under the Credit Agreement) on any amount due and owing.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

 

Exhibit F-3



--------------------------------------------------------------------------------

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrowers or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrowers or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrowers or any other guarantor
of any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrowers, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrowers or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrowers or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(J) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

 

Exhibit F-4



--------------------------------------------------------------------------------

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by the Borrowers, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder or
otherwise reduce, release, prejudice or extinguish its liability under this
Guaranty, except as provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.

(A) Each of the Guarantors’ obligations hereunder shall constitute a continuing
and irrevocable guarantee of all Guaranteed Obligations now or hereafter
existing and shall remain in full force and effect and shall not be discharged
until all Guaranteed Obligations and all other independent payment obligations
of such Guarantor under this Guaranty shall have been paid in full in cash and
the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or, in the case of all Letters of Credit, are
fully collateralized on terms reasonably acceptable to the Administrative Agent.
If at any time any payment of the principal of or interest on any Loan, any
Reimbursement Obligation or any other amount payable by the Borrowers or any
other party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrowers
or otherwise (including pursuant to any settlement entered into by a Holder of
Guaranteed Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated, but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result that such currency (the “Original Currency”) no longer
exists or the relevant Guarantor is not able to make payment in such Original
Currency, then all payments to be made by such Guarantor hereunder in such
currency shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

(B) A Guarantor shall automatically be released from its obligations hereunder
in the event that all of the capital stock of such Guarantor shall be sold,
transferred or otherwise disposed of, or the assets of such Guarantor shall be
sold, transferred or otherwise disposed of substantially in their entirety, in
each case to a Person that is not the Company or an Affiliate of the Company in
accordance with the terms of the Credit Agreement.

(C) In connection with any termination or release pursuant to paragraph (A) or
(B) of this Section 5 the Administrative Agent shall execute and deliver to any
Guarantor, as the case may be, at such Guarantor’s expense, all documents that
such Guarantor shall reasonably request to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 5 shall be
without recourse to or warranty by the Administrative Agent.

 

Exhibit F-5



--------------------------------------------------------------------------------

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrowers or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

Exhibit F-6



--------------------------------------------------------------------------------

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
the Bankruptcy Code, to limit the amount of, or any collateral securing, its
claim against the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
contingent indemnity obligations), the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations, (ii) waive any right to
enforce any remedy which the Holders of Guaranteed Obligations or the
Administrative Agent now have or may hereafter have against the Borrowers, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and (iii) waive any benefit of, and any right to participate
in, any security or collateral given to the Holders of Guaranteed Obligations
and the Administrative Agent to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of the Borrowers to
the Holders of Guaranteed Obligations. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (a) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity obligations) and (b) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
other Holders of Guaranteed Obligations and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Administrative Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrowers or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any

 

Exhibit F-7



--------------------------------------------------------------------------------

Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrowers and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrowers
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination or expiry of all Commitments and Letters of Credit (or in the case
of all Letters of Credit, full collateralization) on terms reasonably acceptable
to the Administrative Agent, and termination of the Credit Agreement, the Swap
Agreements and the Banking Services Agreements, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

Exhibit F-8



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry of all
Commitments and Letters of Credit (or in the case of all Letters of Credit, full
collateralization) on terms reasonably acceptable to the Administrative Agent,
and termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements.

(F) In determining the Allocable Amount of any Guarantor, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Company or its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of the Company or any
of its Affiliates, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Exhibit F-9



--------------------------------------------------------------------------------

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors, transfers and permitted assigns; provided, that no
Guarantor shall have any right to assign its rights or obligations hereunder
without the consent of all of the Lenders, and any such assignment in violation
of this Section 13 shall be null and void; and in the event of an assignment of
any amounts payable under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OTHER HOLDER OF GUARANTEED
OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OTHER HOLDER OF GUARANTEED
OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OTHER HOLDER OF GUARANTEED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.

(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY IN SUCH ACTION.

 

Exhibit F-10



--------------------------------------------------------------------------------

(C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(D) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 11 of this Guaranty, and each of the
Guarantors hereby appoints the Company as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding of Indemnified Taxes been made.

(ii) In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

Exhibit F-11



--------------------------------------------------------------------------------

(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 18(A)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(v) By accepting the benefits hereof, each Recipient agrees that it will comply
with Section 2.17(e) and (f) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
costs and out-of-pocket expenses (including reasonable attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrowers and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

Exhibit F-12



--------------------------------------------------------------------------------

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty or Article X of the Credit
Agreement in respect of Specified Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 25 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 25 or otherwise under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 25 shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the
terms hereof and the other Loan Documents. Each Qualified ECP Guarantor intends
that this Section 25 constitute, and this Section 25 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Exhibit F-13



--------------------------------------------------------------------------------

SECTION 26. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Remainder of Page Intentionally Blank.

 

Exhibit F-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

[___________], as a Guarantor

 

By:     Name:   Title:  

 

Exhibit F-15



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:  

 

Name:   Title:  

 

Exhibit F-16



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of January 30, 2018, made by each of [NAMES OF INITIAL GUARANTOR] (together with
any additional Subsidiaries which become parties to the Guaranty by executing a
Supplement thereto substantially similar in form and substance hereto, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations, under the Credit Agreement. Each
capitalized term used herein and not defined herein shall have the meaning given
to it in the Guaranty. By its execution below, the undersigned, [NAME OF NEW
GUARANTOR], a [corporation] [partnership] [limited liability company] (the “New
Guarantor”), agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this             day of             ,
            .

 

[NAME OF NEW GUARANTOR]

 

By:  

 

Title:  

 

 

Exhibit F-17



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Sabana Johnson

Facsimile: 888-292-9533]1

Re: Stepan Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stepan Company (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Company hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the Company specifies the following information with respect to
such Borrowing requested hereby:

Name of the applicable Borrower:             

Aggregate principal amount of Borrowing:2             

Date of Borrowing (which shall be a Business Day):             

Type of Borrowing (ABR or Eurocurrency):             

Interest Period and the last day thereof (if a Eurocurrency Borrowing):3
            

Agreed Currency:             

Location and number of applicable Borrower’s account or any other account agreed
upon by the Administrative Agent and the Company to which proceeds of Borrowing
are to be disbursed:

 

                                                                    
                                         
                                                         

 

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Not less than applicable amounts specified in Section 2.02(c).

3  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

Exhibit G-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]4 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours, [STEPAN COMPANY, as the Company] By:  

 

Name:   Title:  

 

4  To be included only for Borrowings on the Effective Date.

 

Exhibit G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Sabana Johnson

Facsimile: 888-292-9533]1

Re: Stepan Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Stepan Company (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Company hereby gives you notice pursuant to Section 2.08 of the
Credit Agreement that it requests to convert an existing Borrowing under the
Credit Agreement, and in that connection the Company specifies the following
information with respect to such conversion requested hereby:

 

1. Name of applicable Borrower:             

 

2. List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing:             

 

3. Aggregate principal amount of resulting Borrowing:             

 

4. Effective date of interest election (which shall be a Business Day):
            

 

5. Type of Borrowing (ABR or Eurocurrency):             

 

6. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
            

 

7. Agreed Currency:             

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

Very truly yours,

[STEPAN COMPANY, as the Company] [FOREIGN

SUBSIDIARY BORROWER, as a Borrower]

By:  

 

Name:   Title:  

 

Exhibit G-2-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

[             ]

FOR VALUE RECEIVED, the undersigned, [Stepan Company, a Delaware corporation]
[FOREIGN SUBSIDIARY BORROWER, a             ] (the “Borrower”)], HEREBY
UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) the aggregate
unpaid Dollar Amount of all Loans made by the Lender to the Borrower pursuant to
the “Credit Agreement” (as defined below) on the Maturity Date or on such
earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of January 30, 2018 by and among the
Borrower, [Stepan Company, the other][the] Foreign Subsidiary Borrowers from
time to time parties thereto, the financial institutions from time to time
parties thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
Dollar Amount of such Lender’s Revolving Commitment, the indebtedness of the
Company resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The successors and assigns of the Borrower shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

Exhibit H-1



--------------------------------------------------------------------------------

[STEPAN COMPANY] [FOREIGN SUBSIDIARY

BORROWER]

By:  

 

Name:   Title:  

 

Exhibit H-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan
Currency    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stepan Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stepan Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or IRS Form W-8BEN-E). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stepan Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or IRS
Form W-8BEN-E) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
IRS Form W-8BEN-E) from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-3



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stepan Company (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or IRS Form W-8BEN-E) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN (or IRS Form W-8BEN-E) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                 , 20[    ]

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the

Lenders parties to the Credit Agreement

Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 30, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Stepan
Company (the “Company”), the Foreign Subsidiary Borrowers rom time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1. I am the duly elected              of the Company;

 

  2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the financial statements delivered to the Lenders pursuant to
Section 5.01[(a)] [(b)] in connection herewith [for quarterly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes].

 

  3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence or continuance of any
condition or event which constitutes a Default as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Credit Agreement;

 

  4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with Sections 6.01, 6.02, 6.04, 6.06, 6.08
and 6.12 of the Credit Agreement (which, in the case of the Leverage Ratio,
shall also determine whether any adjustments are required to be made to the
Applicable Rate) all of which data and computations are true, complete and
correct;

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

Exhibit J-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in the
Schedules hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this             day of             ,
            .

 

STEPAN COMPANY., as the Company By:  

 

Name:   Title:  

 

Exhibit J-2



--------------------------------------------------------------------------------

SCHEDULE I

Financial Covenant Calculations

Compliance as of [            ,             ] with Sections 6.01, 6.02, 6.04,
6.06, 6.08 and 6.12 of the Credit Agreement

Detail attached.

 

Exhibit J-3



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Stepan Company,
a Delaware corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A.
as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of January 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [             ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]1 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

1  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

Exhibit K-2-1



--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

Exhibit K-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

STEPAN COMPANY By:  

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

Exhibit K-1-2



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn Street]

[Chicago, Illinois 60603]

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Stepan Company (the “Company”), refers to the Credit Agreement
dated as of January 30, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

 

Exhibit K-2-1



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, STEPAN COMPANY By:  

 

  Name:   Title:

 

Copy to:    JPMorgan Chase Bank, N.A.

[10 South Dearborn Street]

[Chicago, Illinois 60603]

 

Exhibit K-2-2